Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 1 of 67 Page ID
                                 #:25779


1    JEROME J. SCHLICHTER (SBN 054513)
     jschlichter@uselaws.com
2    NELSON G. WOLFF (admitted pro hac vice)
     nwolff@uselaws.com
3    MICHAEL A. WOLFF (admitted pro hac vice)
     mwolff@uselaws.com
4    KURT C. STRUCKHOFF (admitted pro hac vice)
     kstruckhoff@uselaws.com
5    SCHLICHTER, BOGARD & DENTON LLP
     100 South Fourth Street, Suite 1200
6    St. Louis, MO 63102
     Telephone: (314) 621-6115
7    Facsimile: (314) 621-5934
     Counsel for Plaintiffs
8
     WILLIAM A. WHITE (SBN 121681)
9    wwhite@hillfarrer.com
     HILL, FARRER & BURRILL LLP
10   One California Plaza, 37th Floor
     300 South Grand Avenue
11   Los Angeles, CA 90071-3147
     Telephone: (213) 620-0460
12   Facsimile: (213) 620-4840
     Local Counsel for Plaintiffs
13
14
15                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
16
17   CLIFTON W. MARSHALL et al.,           Case No. 16-CV-6794 AB (JCx)
18                           Plaintiffs,   PLAINTIFFS’ PROPOSED
19    v.                                   FINDINGS OF FACT AND
                                           CONCLUSIONS OF LAW
20   NORTHROP GRUMMAN
     CORPORATION, et al.,                  Hon. André Birotte Jr.
21   Defendants                            Final Pre-Trial Date:
22                                         October 4, 2019, at 11:00 a.m.

23                                         Trial Date:
                                           October 15, 2019, at 8:30 a.m.
24
25
26
27
28
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 2 of 67 Page ID
                                 #:25780


1                                               TABLE OF CONTENTS
2    FINDINGS OF FACT ............................................................................................... 1
3    I. Background.......................................................................................................... 1
4         Northrop Grumman Savings Plan (“Plan”). ........................................................ 1
5         Trust Agreement and Trustee. ............................................................................. 3
6         Administrative Committee .................................................................................. 4
7         Investment Committee......................................................................................... 6
8         Third-Party Service Providers ............................................................................. 7
9    II. Payments of Plan assets to Northrop. .................................................................. 8
10        The Administrative Services Agreements. .......................................................... 8
11        The ASA General Requirements. ...................................................................... 10
12        The Annual Proposal Requirement. .................................................................. 11
13        The Independent Consultant Requirement. ....................................................... 12
14        The Request for Payment Requirement............................................................. 12
15        The Audit Requirement. .................................................................................... 13
16        The Committees and Northrop did not comply with the process of the
17        ASA. .................................................................................................................. 13
18        Northrop delegated authority to approve payments from the Plan to the
19        Northrop departments that requested those payments. ..................................... 15
20        Defendants ignored repeated warnings about inadequate services and
21        excessive compensation to Northrop. ................................................................ 18
22        Northrop’s payments from the Plan. ................................................................. 20
23        Termination of payment to Northrop from the Plan. ........................................ 21
24   III. The Emerging Markets Fund. ............................................................................ 22
25        The Investment Committee and the EM Fund’s investment objective. ............ 22
26        The Decision to Maintain an Active Strategy in the EM Fund. ........................ 23
27        The Plan’s Other Core Investment Options. ..................................................... 26
28        The Underperformance of the EM Fund. .......................................................... 27
      Case No. 16-cv-6794 AB (JCx)                                - ii -               PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                                         FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 3 of 67 Page ID
                                 #:25781


1         The Transition to Passive Management in 2014. .............................................. 29
2    CONCLUSIONS OF LAW ..................................................................................... 30
3    The Plan and Plan Documents ................................................................................. 30
4    Fiduciary Status ....................................................................................................... 30
5    ERISA’s general fiduciary duties. ........................................................................... 36
6         The duty of loyalty. ........................................................................................... 37
7         The duty of prudence. ........................................................................................ 38
8    Prohibited Transactions. .......................................................................................... 39
9         29 U.S.C. § 1106(a) [ERISA § 406(a)] ............................................................. 40
10        The 29 U.S.C. § 1108(b)(2) exemption [ERISA § 408(b)(2)]. ......................... 41
11        Necessary service. Excludes settlor expenses. .................................................. 41
12        Reasonable contract or arrangement. ................................................................ 43
13        Reasonable compensation. ................................................................................ 43
14        29 U.S.C. § 1106(b) [ERISA § 406(b)]............................................................. 44
15        The Court must defer to DOL’s interpretation of ERISA’s prohibited
16        transaction provisions. ....................................................................................... 47
17   Fiduciary Liability. .................................................................................................. 50
18   Payments of Plan assets to Northrop. ...................................................................... 51
19        Breach of the duty of loyalty. ............................................................................ 51
20        Breach of the duty of prudence. ........................................................................ 53
21        Commission of ERISA § 406(a) prohibited transactions. ................................. 55
22        Commission of ERISA § 406(b) prohibited transactions. ................................ 56
23   The Emerging Markets Fund. .................................................................................. 58
24        Breach of Duty of Prudence. ............................................................................. 58
25   Determining Plan losses. ......................................................................................... 59
26   Northrop’s duty to disgorge Plan assets. ................................................................. 63
27
28
      Case No. 16-cv-6794 AB (JCx)                               - iii -            PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                                      FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 4 of 67 Page ID
                                 #:25782


1                                    FINDINGS OF FACT
2    I.      Background.
3         Northrop Grumman Savings Plan (“Plan”).
4            1.   Plaintiffs and Class Representatives Marshall, Hall, Gonzalez,
5    Hendrickson, Brooks, and Hylton are participants in the Northrop Grumman
6    Savings Plan (“Plan”) within the meaning of 29 U.S.C. § 1002(7).
7            2.   Northrop Grumman Corporation is the plan sponsor of the Plan under
8    29 U.S.C. § 1002(a)(B).
9            3.   From August 1, 2010 through September 30, 2013, the Plan was
10   established and maintained under 29 U.S.C. § 1102 by a written instrument titled
11   the “Northrop Grumman Savings Plan.” Exhibit 93; Exhibit 373 (amendments).
12           4.   From October 1, 2013 through December 31, 2014, the Plan was
13   established and maintained under 29 U.S.C. § 1102 by a written instrument titled
14   the “Northrop Grumman Savings Plan.” Exhibit 164.
15           5.   From January 1, 2015 through March 31, 2016, the Plan was
16   established and maintained under 29 U.S.C. § 1102 by a written instrument titled
17   the “Northrop Grumman Savings Plan.” Exhibit 659.
18           6.   Since April 1, 2016, the Plan has been established and maintained
19   under 29 U.S.C. § 1102 by a written instrument titled the “Northrop Grumman
20   Savings Plan.” Exhibit 712. These instruments are collectively referred to herein as
21   the Plan Document.
22           7.   The Plan is a defined contribution, individual account, employee
23   pension benefit plan under 29 U.S.C. § 1002(34).
24           8.   Under the terms of the Plan Document, active employees may
25   contribute varying amounts of eligible compensation on a before or after tax basis
26   through payroll withholdings up to the threshold as established under the law.
27   Northrop matches a percentage of such contributions.
28           9.   Since August 1, 2010, the applicable Plan Document provided that the
      Case No. 16-cv-6794 AB (JCx)            -1-           PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 5 of 67 Page ID
                                 #:25783


1    Plan was intended to be qualified under 26 U.S.C. §§ 401(a) and 401(k). Plan
2    Document § 1.01.
3          10.     Since August 1, 2010, the Plan Document has provided that the assets
4    of the Plan were not to be used for any purpose other than the exclusive benefit of
5    participants or their beneficiaries, except to the extent permitted by law. Plan
6    Document § 17.01
7          11.     At the end of 2009, the Plan had 142,768 participants and
8    beneficiaries (133,799 with account balances) and approximately $13.87 billion in
9    net assets. Exhibit 346 at 2, 46.
10         12.     At the end of 2010, the Plan had 140,701 participants and
11   beneficiaries (132,399 with account balances) and approximately $15.50 billion in
12   net assets. Exhibit 402 at 2, 44.
13         13.     At the end of 2011, the Plan had 117,487 participants and
14   beneficiaries (109,215 with account balances) and approximately $13.74 billion in
15   net assets. Exhibit 468 at 2, 46.
16         14.     At the end of 2012, the Plan had 114,043 participants and
17   beneficiaries (105,611 with account balances) and approximately $15.10 billion in
18   net assets. Exhibit 528 at 2, 48.
19         15.     At the end of 2013, the Plan had 113,378 participants and
20   beneficiaries (102,780 with account balances) and approximately $17.67 billion in
21   net assets. Exhibit 592 at 2, 49.
22         16.     At the end of 2014, the Plan had 109,825 participants and
23   beneficiaries (101,455 with account balances) and approximately $18.88 billion in
24   net assets. Exhibit 658 at 2, 50.
25         17.     At the end of 2015, the Plan had 110,463 participants and
26   beneficiaries (102,565 with account balances) and approximately $19.34 billion in
27   net assets. Exhibit 711 at 2, 45.
28         18.     At the end of 2016, the Plan had 105,849 participants and
      Case No. 16-cv-6794 AB (JCx)             -2-           PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 6 of 67 Page ID
                                 #:25784


1    beneficiaries (103,692 with account balances) and approximately $20.86 billion in
2    net assets. Exhibit 751 at 2, 46.
3          19.    At the end of 2017, the Plan had 109,623 participants and beneficiaries
4    (107,471 with account balances) and approximately $24.19 billion in net assets.
5    Exhibit 783 at 2, 44.
6          20.    Since August 1, 2010, the Plan Document has provided that “[a]ll
7    reasonable and proper expenses of administration of the Trust Fund… will be paid
8    out of the Trust Fund[.]” Plan Document § 16.11.
9          21.     Since August 1, 2010, the Plan Document has provided that Northrop
10   would indemnify the Administrative Committee and its members for any and all
11   expenses, liabilities, or losses arising out of any act or omission relating to the
12   rendition of services for or the management and administration of the Plan, except
13   in instances of gross misconduct. Plan Document § 17.09(b).
14     Trust Agreement and Trustee.
15         22.    Since August 1, 2010, the Plan Document has required that all assets
16   of the Plan be held as a special trust in accordance with the terms of a “Trust
17   Agreement” for the benefit of participants and their beneficiaries. Plan Document
18   § 17.01.
19         23.    Since August 1, 2010, State Street Bank and Trust Company (“SSBT”)
20   has been the trustee of the Plan’s assets, as well as the assets of other Northrop
21   Grumman defined contribution plans, under a Defined Contribution Plans Master
22   Trust Agreement (“Trust Agreement”). Exhibits 139, 140, 141.
23         24.     Section 2 of the Trust Agreement provides: “The Trustee shall from
24   time to time on the directions of the Administrative Committee make payments out
25   of the Trust Fund to such persons, including the Administrative Committee,
26   Recordkeepers or Investment Committee in such manner, in such amounts and for
27   such purposes as may be specified in the directions of the Administrative
28   Committee. The Administrative Committee shall be primarily responsible for
      Case No. 16-cv-6794 AB (JCx)              -3-           PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 7 of 67 Page ID
                                 #:25785


1    insuring that any payment directed under this Article conforms to the provisions of
2    the Plans, this Trust Agreement, and the provisions of the ERISA. Each direction of
3    the Administrative Committee shall be in writing and shall be deemed to include a
4    certification that any payment or other distribution directed thereby is one which
5    the Administrative Committee is authorized to direct, and the Trustee may
6    conclusively rely on such certification without further investigation unless
7    circumstances are such that the Trustee reasonably should have concluded that the
8    direction was unauthorized.” Exhibit 139 at 9–10; Exhibits 140, 141.
9      Administrative Committee
10         25.     The Plan Document provides that the general administration of the
11   Plan is the responsibility of the “Administrative Committee,” which was the plan
12   administrator and named fiduciary of the Plan under 29 U.S.C. § 1102(a). Plan
13   Document § 16.01.
14         26.     The Plan document provides that “[a]ny allocation or delegation of
15   fiduciary responsibilities [of the Administrative Committee] must be approved by
16   majority vote, in a resolution approved by the majority[.]” Plan Document
17   § 16.10(a).
18         27.     Until October 25, 2011, the Plan Document required the
19   Administrative Committee to constitute three individuals appointed by the
20   Compensation Committee of Northrop’s Board of Directors. Exhibit 93 (§ 16.02).
21         28.     As of October 25, 2011, the Plan Document allowed Northrop’s Chief
22   Executive Officer to appoint the members of the Administrative Committee, to
23   serve at the discretion of the CEO. Exhibit 373 at 21 (Eighth Amendment).
24         29.     From August 1, 2010 until December 21, 2011, Northrop, through its
25   Board of Directors, provided that whatever individuals occupy the following
26   Northrop offices are to be the members of the Administrative Committee:
27   Northrop’s Corporate Vice President and Chief Human Resources and
28   Administrative Officer; Northrop’s Corporate Vice President, Strategy and
     Case No. 16-cv-6794 AB (JCx)              -4-          PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 8 of 67 Page ID
                                 #:25786


1    Technology; Northrop’s Corporate Vice President and Controller; Northrop’s Vice
2    President, Taxation; Northrop’s Vice President, Trust Administration and
3    Investments; Northrop’s Vice President, Compensation and Benefits; and
4    Northrop’s Corporate Director, Benefits Administration and Services. Exhibit 287
5    at 5.
6            30.   Effective December 21, 2011, Northrop’s Chief Executive Officer was
7    authorized to appoint directors, officers or employees of the Northrop to serve as
8    members of the Administrative Committee. Exhibit 460 at 28.
9            31.   Not until December 18, 2014 did the Administrative Committee adopt
10   a Charter setting forth the rules governing the Committee’s composition,
11   responsibilities, and operations. Exhibit 149 at 5.
12           32.   Members of the Administrative Committee from September 2010
13   through November 2017 included the following Defendants: Kenneth Heintz,
14   Corporate Vice President and Controller (2010–11); Kenneth Bedingfield,
15   Northrop’s Business Management and Chief Financial Officer Aerospace Systems
16   (formerly Corporate Vice President, Controller and Chief Accounting Officer)
17   (2012–14); Michael Hardesty, Northrop’s Corporate Vice President, Controller, and
18   Chief Accounting Officer (formerly Senior Vice President and Chief Financial
19   Officer Northrop Grumman Innovation Systems) (2011–17); Gary McKenzie,
20   Northrop’s Vice President, Taxation (2010); Christopher McGee, Northrop’s Vice
21   President, Compensation and Benefits (2012); Constance Soloway, Northrop’s Vice
22   President, Compensation and Benefits (2016–17); Richard Boak, Northrop’s Vice
23   President and Chief Financial Officer (2015–16); Debora Catsavas, Northrop’s
24   Vice President, Acting Human Resources Officer (2010–11) (Committee Chair);
25   Maria Norman, Northrop’s Vice President, Human Resources and Administration
26   (2010); Denise Peppard, Northrop’s Vice President, Human Resources Officer
27   (2011–17) (Committee Chair); Tiffany McConnell King, Northrop’s Corporate
28   Director Assistant General Counsel (2011–17); Teri Herzog, Northrop’s Corporate
      Case No. 16-cv-6794 AB (JCx)             -5-          PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 9 of 67 Page ID
                                 #:25787


1    Director of Global Benefits (2013–17). Exhibit 812.
2          33.    These officers were on the Administrative Committee for 35 Northrop
3    defined benefit and defined contribution retirement plans. Exhibit 287 at 13.
4          34.    The Administrative Committee did not have a meeting at which only
5    business pertinent to the Plan was discussed. Exhibit 812.
6          35.    From 2010 through 2017, the Administrative Committee met as the
7    “Benefit Plan Administrative Committees” for all qualified retirement benefit plans,
8    non-qualified benefit plans, and health and welfare benefit plans maintained by
9    Northrop Grumman Corporation and/or its subsidiaries and affiliates. Exhibit 812.
10   Investment Committee
11         36.    The Plan Document provides that an Investment Committee is the
12   “named fiduciary” responsible for all investment-related activities. Plan Document
13   § 17.05.
14         37.    Until October 25, 2011, the Plan Document required the Investment
15   Committee to constitute three individuals appointed by Northrop’s Board of
16   Directors. Exhibit 93 (Plan Document § 17.05).
17         38.    As of October 25, 2011, the Plan Document allowed Northrop’s Chief
18   Executive Officer to appoint the members of the Investment Committee, to serve at
19   the discretion of the CEO. Exhibit 373 at 21 (Eighth Amendment).
20         39.    From August 1, 2010 until December 21, 2011, Northrop, through its
21   Board of Directors, provided that whatever individuals occupy the following
22   Northrop offices are to be the members of the Investment Committee: Northrop’s
23   Corporate Vice President and Chief Financial Officer; Northrop’s Corporate Vice
24   President and Chief Human Resources and Administrative Officer; Northrop’s
25   Corporate Vice President and Treasurer; Northrop’s Vice President, Investments
26   and Trust Administration. Exhibit 285 at 1.
27         40.    Effective December 21, 2011, Northrop’s Chief Executive Officer was
28   authorized to appoint directors, officers or employees of the Northrop to serve as
     Case No. 16-cv-6794 AB (JCx)             -6-           PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 10 of 67 Page ID
                                  #:25788


 1   members of the Investment Committee. Exhibit 460 at 28.
 2         41.    Not until December 15, 2014 did the Investment Committee adopt a
 3   Charter setting forth the rules governing the Committee’s composition,
 4   responsibilities, and operations. Exhibit 144 at 4.
 5         42.    Members of the Investment Committee from September 2010 through
 6   May 2017 included the following Defendants: Debora Catsavas (2010–11);
 7   Constance Soloway (2016–17); Mark Rabinowitz, Northrop’s Corporate Vice
 8   President and Treasurer (2010–11) (Committee Chair); Mark Caylor, Northrop’s
 9   Corporate Vice President and Treasurer (2011–17) (Committee Chair); Rajender
10   Chandhok, Northrop’s Vice President, Investments and Trust Administration
11   (2010–11, 2016–17); Gloria Flach, Northrop’s Corporate Vice President and Chief
12   Operating Officer (2011–12); James Myers, Northrop’s Vice President, Enterprise
13   Initiatives (2011–16); Sunil Navale, Northrop’s Vice President, Enterprise
14   Initiatives (2011–16); Steven Spiegel, Northrop’s Director, Assistant Treasurer
15   (2013–16); and Eric Scholten, Northrop’s Vice President & Controller (2016–17).
16         43.    These officers were the Investment Committee for over 20 Northrop
17   retirement plans. Exhibit 285 at 4; Exhibit 69 at 3–4.
18         44.    The Investment Committee had one meeting at which only business
19   pertinent to the Plan was discussed. Exhibit 811.
20         45.    From 2010 through 2017, the Investment Committee met as the
21   “Investment Committees of the Plans Sponsored by Northrop Grumman
22   Corporation and its subsidiaries”. Exhibit 811 at 17.
23     Third-Party Service Providers
24         46.    The keeping of records of individual participant account transactions
25   and balances in the plans (recordkeeping) has been performed by a hired
26   recordkeeper, who from 2006 until May 20, 2015 was Hewitt Associates LLC.
27   Exhibits 96, 97, 105. Since May 20, 2015, Fidelity Workplace Services LLC has
28   been the recordkeeper. Exhibit 161 at 8.
      Case No. 16-cv-6794 AB (JCx)              -7-           PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 11 of 67 Page ID
                                  #:25789


 1            47.   The monitoring of the investment results of the Plan’s investment
 2   options has been performed by a hired investment consultant, who since 2005 has
 3   been Callan Associates, Inc. (“Callan”). Exhibits 305, 472. Callan provided
 4   performance measurement and performance analytical services for the Investment
 5   Committee consisting of issuing monthly and quarterly reports on performance and
 6   other quantitative metrics at the manager level, asset class level and total fund level.
 7   Id. These reports were provided to Northrop’s Investment Trust & Administration
 8   department.
 9   II.      Payments of Plan assets to Northrop.
10         The Administrative Services Agreements.
11            48.   Northrop was informed by outside legal counsel that it could not
12   provide services to the Plan or receive any compensation from the Plan without
13   violating ERISA and would have to meet strict requirements to qualify for the
14   exemption of ERISA § 408(b)(2) (29 U.S.C. §1108(b)(2)). Exhibits 260, 259, 255.
15   See Conclusions of Law, “Prohibited Transactions,” infra.
16            49.   Northrop was informed that it could not be reimbursed for any cost
17   from providing a service to the Plan unless Northrop would not have incurred the
18   cost but for the Company’s provision of services to the Plans. Exhibit 260 at 1 (“In
19   practice, the concept of direct expenses is best understood as a ‘but for’ rule: if a
20   cost would not have been sustained ‘but for’ the Company’s provision of services
21   to a plan or plans, then the plan or plans may reimburse the Company for that
22   cost.”).
23            50.   Northrop was informed that it could be reimbursed only for employees
24   whom Northrop would not employ but for the work those employees did for the
25   Plan. Northrop could not receive compensation if it would have retained that
26   employee even if Northrop provided no services to the Plan. Exhibits 260, 259,
27   255.
28            51.   Northrop was informed that whether a particular expense was
      Case No. 16-cv-6794 AB (JCx)              -8-           PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 12 of 67 Page ID
                                  #:25790


 1   reimbursable was a factual determination that had to be made by the appropriate
 2   plan fiduciaries based on all the relevant facts and circumstances. Exhibits 260,
 3   259, 255.
 4         52.    Northrop was informed that the appropriate plan fiduciaries had to
 5   determine, among other things, that the expense from having Northrop provide
 6   services to the Plan was the same as or lower than what a third party would charge
 7   and that the services were equal to or better than a third party’s services. Exhibit
 8   260 at 2; Exhibit 259 at 1–2.
 9         53.    Northrop’s in-house counsel advised Northrop that “[i]n general, an
10   expense is considered to be reasonable if it is no greater than the prevailing charge
11   for similar items or services that are provided to the plan sponsor or to plan
12   unrelated to the plan”. Exhibit 158 at 19.
13         54.    Northrop was informed that it could not decide to have itself
14   reimbursed for employee expenses or influence Plan fiduciaries to do so, but
15   instead must have an independent fiduciary make that decision. Exhibit 255 at 5–6.
16         55.    To avoid violating ERISA, upon advice of counsel, Northrop entered
17   into an Administrative Services Master Contract (referred to as an ASA) that
18   specified the process by which Northrop Grumman could provide services to the
19   Plan and be reimbursed for direct expenses incurred in providing those services
20   without violating ERISA. Exhibits 52, 94.
21         56.    The Administrative Committee and Northrop entered into an
22   Administrative Services Master Contract (“Admin. ASA”) dated 1999. Exhibit 94.
23         57.    The Investment Committee and Northrop entered into an
24   Administrative Services Master Contract (“Inv. ASA”) dated July 2, 1999. Exhibit
25   52.
26         58.    The Admin. ASA and the Inv. ASA contain the same contractual
27   language, apart from the signatories on the last page. (Collectively, “ASA”.)
28         59.    The ASA spells out the arrangement whereby persons in various
      Case No. 16-cv-6794 AB (JCx)                -9-        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 13 of 67 Page ID
                                  #:25791


 1   benefits departments would provide services to the different plans, for which the
 2   individual plans would provide reimbursement.
 3         60.      The ASA remained in effect until superseded by a Benefits Plan
 4   Services And Loan Agreement executed in December 2014, effective January 1,
 5   2015. Exhibit 66.
 6     The ASA General Requirements.
 7         61.      Under the terms of the ASA, Northrop would provide administrative
 8   and investment services to certain of Northrop’s plans in exchange for
 9   reimbursement by the plans of Northrop’s salary and fringe benefit costs and other
10   expenses incurred in the provision of the services only under strict conditions.
11   Exhibit 94, § 2; Exhibit 52, § 2.
12         62.      The ASA approved only the following departments within Northrop to
13   provide services to the Plan (Exhibit 94, § 8; Exhibit 52, § 8):
14
           Dept. 129 – Benefits Administration and Services
15         Dept. 158A – Benefits Accounting and Analysis
           Dept. 158C – Benefits Compliance
16
           Dept. 159 – Investments and Trust Management.
17         63.      The Admin. ASA required the Administrative Committee to approve
18   the reimbursement of expenses to Northrop departments 129, 158A and 158C.
19   Exhibit 94, § 13(c).
20                  64.   The Inv. ASA required the Investment Committee to approve the
21             reimbursement of expenses to Northrop department 159. Exhibit 52, § 13(c).
22         65.      The ASA does not specify either the services Northrop was supposed
23   to provide or the amount Northrop was supposed to be paid for those services.
24   Exhibit 94, §§ 6, 7; Exhibit 52, §§ 6, 7.
25         66.      The ASA does not specify which benefit plans Northrop was supposed
26   to provide services to or receive payment from. Exhibit 94, § 1(e); Exhibit 52,
27   § 1(e).
28
      Case No. 16-cv-6794 AB (JCx)               - 10 -      PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 14 of 67 Page ID
                                  #:25792


 1         67.    The only plans whose assets could be used to reimburse Northrop were
 2   those plans specified in an Annual Proposal. Exhibit 94, § 1(e); Exhibit 52, § 1(e).
 3     The Annual Proposal Requirement.
 4         68.    By the end of the second quarter of each year, Northrop was required
 5   to present for approval to the Administrative and Investment Committees a detailed
 6   proposal (“Annual Proposal”) containing the following with respect to that year
 7   (Exhibit 94, § 4; Exhibit 52, § 4):
 8         (a) A description of the services to be rendered to the Plans;
           (b) The names, positions, and duties of those personnel with respect to whom
 9         the Company will be reimbursed, as well as a breakdown of the annual salary
10         and fringe benefit cost for those employees;
           (c) The expenses for which reimbursement will be sought, such as travel
11         expenses and seminar costs; and
12         (d) Estimates of total costs.
13         69.     Each Annual Proposal was supposed to include a Schedule 1, which
14   was supposed to list the Northrop retirement and welfare plans for which Northrop
15   was to provide services and receive reimbursements under the Contracts. Exhibit
16   94, § 1(e); Exhibit 52, § 1(e).
17         70.     Each Annual Proposal had to identify the services to be provided by
18   Northrop in separate “Schedule 6” documents for each authorized department.
19   Exhibit 94, § 6; Exhibit 52, § 6.
20         71.     Each Annual Proposal had to identify the personnel for whom
21   Northrop would seek payment, their positions and duties, and a breakdown of their
22   annual base salary and fringe benefit costs in separate “Schedule 8” documents for
23   each authorized department. Exhibit 94, § 8(a); Exhibit 52, § 8(a).
24         72.     Each Annual Proposal had to identify the expenses for which
25   Northrop would seek reimbursement in separate “Schedule 11” documents for each
26   authorized department. Exhibit 94, § 11(a); Exhibit 52, § 11(a).
27         73.    The Committees were prohibited from paying to Northrop any amount
28   for reimbursements or expenses to the extent not substantiated with receipts or
      Case No. 16-cv-6794 AB (JCx)            - 11 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 15 of 67 Page ID
                                  #:25793


 1   similar documentation and substantiated in accordance with these Schedules.
 2   Exhibit 94 § 11(b), § 11(c), § 12(a); Exhibit 52 § 11(b), § 11(c), § 12(a).
 3          74.     The Administrative Committee and the Investment Committee each
 4   were allowed to approve an Annual Proposal only if they concluded that given the
 5   cost, kind, and quality of services rendered, Northrop was offering a reasonable
 6   arrangement that was comparable to market options. Exhibit 94, § 5; Exhibit 52,
 7   § 5.
 8     The Independent Consultant Requirement.
 9          75.     The Administrative Committee and the Investment Committee each
10   was required to retain an independent consultant to advise it on whether the services
11   Northrop provided were necessary for administration and management of the Plans,
12   and whether the quality and level of charges are equivalent to those that would be
13   provided under a third-party arrangement. Exhibit 94, § 14(a); Exhibit 52, § 14(a).
14          76.     The independent consultant was required to make a prudent
15   investigation including comparing the costs Northrop proposed to charge for its
16   services to the costs charged by third-party vendors for the same services. The ASA
17   required the independent review to encompass both salary and fringe benefit costs
18   and expenses and be provided at least annually. Exhibit 94, § 14(a); Exhibit 52,
19   § 14(a).
20     The Request for Payment Requirement.
21          77.     Each year Northrop was required to submit a Request for Payment
22   accompanied by timesheets, expense substantiation and such other information as
23   was necessary to verify the costs for which Northrop sought payment from the
24   Plans. Exhibit 94, § 13(c); Exhibit 52, § 13(c).
25          78.     The Administrative Committee and the Investment Committee each
26   were allowed to approve a Request for Payment only if the Committee determined
27   that the services and reimbursements were reasonable. Exhibit 94, § 13(b); Exhibit
28   52, § 13(b).
      Case No. 16-cv-6794 AB (JCx)             - 12 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 16 of 67 Page ID
                                  #:25794


 1     The Audit Requirement.
 2        79.     Northrop was required to arrange for quarterly limited-scope audits of
 3   salary and fringe benefits costs and other expenses to verify that there was
 4   sufficient documentation for these charges and that the methods for allocating these
 5   charges were reasonable. Exhibit 94, § 14(b); Exhibit 52, § 14(b).
 6        80.     Northrop was required to make the quarterly audit report available to
 7   the Administrative and Investment Committees. Exhibit 94, § 14(b); Exhibit 52,
 8   § 14(b).
 9        81.     Northrop was required to obtain an annual external audit of the salary
10   and fringe benefit costs and other expenses reimbursed pursuant to the ASA to
11   verify that there was sufficient documentation for these charges and that the
12   methods for allocating these costs were reasonable. Exhibit 94, § 14(c); Exhibit 52,
13   § 14(c).
14        82.     Northrop was required to make the annual audit report or results
15   available to the Administrative and Investment Committees. Exhibit 94, § 14(c);
16   Exhibit 52, § 14(c).
17     The Committees and Northrop did not comply with the process of the ASA.
18         83.    Members of the Committees were informed of their duty to “[o]bserve
19   meeting and decision making formalities” Exhibit 53 at 8. They were also informed
20   to demonstrate “procedural prudence” in all of their actions. Exhibit 53 at 7–9;
21   Exhibit 54 at 14; Exhibit 160 at 17.
22         84.    Members of the Committees were informed of their duty to
23   “[c]arefully document all actions and processes. If you are challenged the court or
24   Dept. of Labor will evaluate your documented decision making process more than
25   actual decision.” Exhibit 53 at 9. Again, they were told to ask themselves, “Have
26   you documented how you arrived at your decision?” Exhibit 53 at 19.
27         85.    They were informed to “[b]e able to show the process used to take an
28   action (or monitor action taken) was a prudent one: carefully document (or be fully
      Case No. 16-cv-6794 AB (JCx)            - 13 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 17 of 67 Page ID
                                  #:25795


 1   briefed on) what alternatives were evaluated and if any available ones were not (and
 2   why), what data was used in the decision making process, [and] what action was
 3   taken (recommended) and why that action was chosen.” Exhibit 54 at 14; Exhibit
 4   160 at 17. They also were advised to “[b]e informed about service providers to
 5   plans” and “[m]onitor that these choices have been determined to be the best among
 6   the available options and how often that is evaluated”. Exhibit 54 at 16; Exhibit 160
 7   at 19.
 8            86.   The Committees did not receive, review, or approve any Annual
 9   Proposal as called for by the ASA.
10            87.   The Committees did not receive any of the Schedules 6, 8, or 11 called
11   for by the ASA.
12            88.   The Committees did not receive or approve a Request for Payment as
13   called for by the ASA for any year from 2010 through 2015.
14            89.   The Committees did not receive or review a quarterly or annual audit
15   as called by the ASA for any year from 2010 through 2015.
16            90.   The Committees did not determine what service any specific Northrop
17   employee was to provide to the Plan or whether that service was necessary for the
18   establishment or operation of the Plan.
19            91.   The Committees did not determine that each Northrop employee that
20   provided a service to the Plan would not have been employed by Northrop but for
21   the fact that Northrop provided that service to the Plan.
22            92.   The Committees did not determine that the services Northrop provided
23   to the Plan were equal to or greater than the services that could have been provided
24   by an outside company.
25            93.   The Committees did not determine that the amounts paid to Northrop
26   for the services it provided to the Plan were equal to or lower than what would have
27   been charged by an outside company.
28            94.   The Committees did not obtain any audit to verify that there was
      Case No. 16-cv-6794 AB (JCx)             - 14 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 18 of 67 Page ID
                                  #:25796


 1   sufficient documentation to verify that the method for allocating Northrop’s costs to
 2   the Plan was accurate and reasonable.
 3         95.     The Committees did not engage the services of an independent
 4   consultant as called for by the ASA.
 5         96.     The Committees did not engage the services of an independent
 6   consultant as called for by the ASA.
 7         97.     The Committees did not engage the services of an independent
 8   consultant or independent fiduciary to determine whether the services provided by
 9   Northrop were necessary for the establishment and operation of the Plan and that
10   Northrop’s charges for those services were comparable to what an outside company
11   would have charged.
12         98.     The Committees did not solicit bids from outside companies to provide
13   to the Plan the services that Northrop was providing.
14         99.     No independent consultant or independent fiduciary determined that
15   the services Northrop provided to the Plan were necessary to the establishment or
16   operation of those plans or were properly charged to the Plan.
17         100. No independent consultant or independent fiduciary determined that
18   the quality and level of Northrop’s services and charges to the Plan were equivalent
19   or better to those that could have been provided by an outside company.
20         101. No independent consultant or independent fiduciary determined that
21   Northrop’s charges for the services it provided to the Plan were reasonable
22   compared to what an outside company would have charged.
23         102. Defendants did not terminate the ASAs until they replaced the ASAs
24   with a Benefits Plan Services and Loan Agreement that went into effect in 2015.
25   Exhibit 66.
26     Northrop delegated authority to approve payments from the Plan to the
27     Northrop departments that requested those payments.
28         103. In September 2001, the Administrative Committee delegated to
      Case No. 16-cv-6794 AB (JCx)            - 15 -         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 19 of 67 Page ID
                                  #:25797


 1   Northrop’s Vice President of Compensation and Benefits and Northrop’s Director
 2   of Benefits Administration and Services authority to approve all payments from
 3   Northrop’s benefit plans (including the Plan) to Northrop’s Benefits Administration
 4   and Services Department. Exhibit 818.
 5         104. The Administrative Committee did not delegate its authority to
 6   approve payments from the Plan to Northrop’s Investment Trust & Administration
 7   department (ITA).
 8         105. The Administrative Committee delegated to Northrop’s Vice President
 9   of Compensation and Benefits and Northrop’s Director of Benefits Accounting
10   authority over the financial books and records of Northrop’s plans and the trust,
11   authority to oversee billings to the trust and the timekeeping systems for trust
12   reimbursable activities, authority to appoint or employ such agents, accountants,
13   computer software consultants and other service providers and to purchase or
14   contract for such goods as they deemed necessary and proper, and authority to
15   delegate their authority to any other individual. Exhibit 817.
16         106. On November 22, 2004, the Administrative Committee delegated to
17   Sandra Wright (Northrop Vice President and Controller), Dick Underhill (Northrop
18   Vice President of Compensation and Benefits), Gary McKenzie (Northrop Vice
19   President of Taxation), Dennis Wootan (Benefits Administration and Services), and
20   Chris Ranieri (Benefits Accounting) unlimited authority to issue instructions to the
21   Plan’s Trustee to disburse Plan assets. Exhibit 75. The vice presidents and Ranieri
22   were given “unlimited” authority to approve the disbursement of funds. Exhibit 75.
23         107. The November 2004 Delegation of Authority was not amended until
24   August 1, 2014. Exhibit 241; Exhibits 148, 149.
25         108. From 2010 to 2015, members of the Administrative Committee and the
26   Investment Committee, the Corporate Vice President, Compensation and Benefits,
27   the Corporate Vice President, Chief Human Resources and Administration Officer,
28   Corporate Vice President and Controller, and the Vice President, Trust
      Case No. 16-cv-6794 AB (JCx)             - 16 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 20 of 67 Page ID
                                  #:25798


 1   Administration and Investments were the direct supervisors over the very Northrop
 2   departments that were paid for out of Plan assets.
 3         109. The Administrative Committee and Investment Committee allowed the
 4   departments who provided services to the Plan to approve their own payments for
 5   those services out of the Plan.
 6         110. The Administrative Committee and Investment Committee did not
 7   monitor, review, or approve any payments made from the Plan to Northrop.
 8         111. The Administrative Committee allowed Northrop to be paid
 9   reimbursements for corporate departments that were not provided for in the ASAs
10   and were not approved for providing services that were necessary to the
11   establishment or operation of the Plan or charging reasonable amounts for direct
12   expenses.
13         112. Northrop charged the Trust (including the assets of the Plan, as well as
14   Northrop’s other defined contribution plans) a percentage (at one time 33%, later
15   20%) of any expense that could not definitively be allocated to one of Northrop’s
16   benefit plans. Exhibit 90 at 12; Exhibit 318; Exhibit 815 at 23.
17         113. Northrop charged to the Trust (including the assets of the Plan, as well
18   as Northrop’s defined contribution plans) fringe benefits paid to Northrop’s
19   employees that were determined based on a Trust Recovery or Department fringe
20   rate (e.g., 44%) of employee salaries rather than the amount of fringe benefits
21   actually paid to Northrop’s employees. E.g., Exhibits 515, 579, 587.
22         114. The Administrative Committee and Investment Committee did not
23   have their own independent counsel, but instead relied on Northrop Grumman’s
24   attorneys for legal advice regarding the Plan, what services Northrop could provide
25   to the Plan, and what the Plan could or should pay Northrop for those services, if
26   anything.
27         115. Northrop Grumman’s attorneys attended the meetings of the
28   Administrative Committee and the Investment Committee and provided advice to
      Case No. 16-cv-6794 AB (JCx)            - 17 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 21 of 67 Page ID
                                  #:25799


 1   the Committees and other Northrop executives on ERISA compliance.
 2         116. The Northrop executives who decided what to pay Northrop out of the
 3   Plan’s assets as a result of the Administrative Committee’s delegations (or lack of
 4   delegation) and inaction acted cavalierly in charging Northrop expenses to the Plan
 5   for the benefit of Northrop and without regard to what was in the interest of the
 6   Plan and its participants and beneficiaries and whether the services were necessary
 7   for the operation of the Plan or the charges reasonable or lawful.
 8         117. These Northrop executives instructed Northrop employees about
 9   “[m]axing the trust charge aspect” of work Northrop employees performed that may
10   have benefited the Plan, indicating a desire to transfer as much Northrop corporate
11   expenses as possible onto the Plans for their and Northrop’s corporate benefit.
12   Exhibit 294.
13         118. These Northrop executives recognized it was “naive to think the
14   Admin Committee has the final control over the plan’s expenditures when the
15   company’s management exercises the purse string controls.” Exhibit 295.
16         119. Northrop executives and in-house counsel repeatedly sought to get
17   payments to Northrop even for employees whom Northrop would not have
18   terminated but for their work on the Plans, evading ERISA’s strict requirements in
19   this regard. Exhibit 322; Exhibit 324; see Findings of Fact ¶ 49, Conclusions of
20   Law ¶ 261.
21     Defendants ignored repeated warnings about inadequate services and
22     excessive compensation to Northrop.
23         120. A 2000 examination by outside auditors Deloitte & Touche revealed
24   that there was no process in place to ensure compliance with the ASA (and hence
25   with ERISA’s prohibitions against employer payments from the Plan). Exhibit 130.
26   That report noted the “perception that expenses charged to the plan trusts are not
27   ‘real money.’” Exhibit 267 at 54.
28         121. An internal Northrop audit in 2004 revealed similar ongoing problems.
      Case No. 16-cv-6794 AB (JCx)            - 18 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 22 of 67 Page ID
                                  #:25800


 1   Exhibit 303. It noted “no independent review occurs of the accuracy and
 2   appropriateness of invoices entered ... for payment by the trust.” Id. at 7.
 3          122. This perception was recognized again in a 2004 email, in which a
 4   Northrop executive recognized, it was “naive to think the Admin Committee has the
 5   final control over the plan’s expenditures when the company’s management
 6   exercises the purse string controls.” Exhibit 295 at 1. A Northrop employee
 7   responded to Dennis Wootan, then Northrop Director of Benefits Administration
 8   and Services, that he did not understand why anyone would think “management
 9   would do anything different than what you would recommend for the Benefit
10   expenses.” Id. This exchange shows the fiduciaries were cavalier about increasing
11   expenses because the expenses were paid by the Plan rather than Northrop or its
12   officers.
13          123. An outside consultant (Gildner & Associates) examined the Plan’s
14   total administrative expenses in 2002 and 2004 and found that the Plan’s total
15   administrative expenses were outside its benchmark range, even though the Plan’s
16   outside recordkeeper was receiving low compensation. Exhibit 278 at 5–7; Exhibit
17   300 at 6. This indicated that the administrative expenses being paid to Northrop
18   were excessive compared to other plans.
19          124. In November 2007, another outside consultant (Technology Partners
20   International, Inc. or TPI) conducted a benefits staffing analysis related to internal
21   administrative services performed by Northrop employees. For a 100,000
22   participant defined contribution plan, TPI concluded that only 4 full-time
23   employees were necessary to perform similar services. Exhibit 325 at 6.
24          125. Prior to the adoption of passively managed investment options in the
25   Plan, another outside consultant (CEM Benchmarking Inc.) showed that the Plan’s
26   total investment management and administrative fees exceeded its benchmarks.
27   Exhibit 342 at 16; Exhibit 448 at 16.
28          126. A 2005 examination by Ernst & Young identified problems with the
      Case No. 16-cv-6794 AB (JCx)             - 19 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 23 of 67 Page ID
                                  #:25801


 1   services Northrop performed, including those related to organizational structures
 2   and process, leadership, people, and technology. Exhibit 333 at 9.
 3         127. Despite these warnings, neither the Administrative Committee, the
 4   Investment Committee, nor the other defendants took any action to balance the
 5   relevant factors and come to a reasoned decision as to whether the Plan was
 6   properly having Northrop provide services, whether Northrop was receiving
 7   reasonable compensation, whether these services could be provided better and for
 8   less by the Plan’s recordkeeper or other third parties with experience in such
 9   services, whether to put these services out for competitive bidding, or whether to
10   have an independent, non-conflicted fiduciary determine whether Northrop should
11   provide services to the plans, ensure only services necessary to the operation of the
12   Plan were provided and charged to the Plans, only direct “but for” expenses were
13   reimbursed, and Northrop’s charges were reasonable.
14     Northrop’s payments from the Plan.
15         128. In late 2015, Northrop decided not to seek reimbursement from the
16   Plan for expenses incurred in providing services to the Plan.
17         129. Northrop received $7,616,258 in plan assets from the Plan from 2010
18   to 2015. Exhibits 402, 468, 528, 492, 658, 711. From September 9, 2010 to 2015,
19   the amount is $6,138,135.
20         130. Northrop received payments for reimbursement of the salaries and
21   benefits of nearly 100 employees, and at times more than 100 employees. E.g.,
22   Exhibit 702; Exhibits 525, 578; Exhibit 243.
23         131. Northrop received payments for reimbursement of salaries and benefits
24   for employees (and departments) that worked less than 75% of their time on tasks
25   associated with the Plan. E.g., Exhibit 823; Exhibits 525, 578; Exhibit 1063.
26         132. Defendants failed to prove that any of the employees for whom
27   Northrop received reimbursement would not have been employed by Northrop had
28   they provided no service to the Plan.
      Case No. 16-cv-6794 AB (JCx)            - 20 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 24 of 67 Page ID
                                  #:25802


 1         133. When Northrop hired an independent consultant to evaluate the
 2   services provided by Northrop employees on behalf of the Northrop employee
 3   benefit plans, the consultant informed Northrop that only four Northrop employees
 4   devoted all of their time to the Plan. Exhibit 815 at 23.
 5         134. To the extent any additional monitoring services were required for this
 6   fully outsourced plan, only four employees would be required for such
 7   administrative services at a cost of $57,000 – $59,820 per employee and only one
 8   employee would be required for any investment-related services at a cost of
 9   approximately $122,505.
10     Termination of payment to Northrop from the Plan.
11         135. In Grabek v. Northrop Grumman Corp. (In re Northrop Grumman
12   Corp. ERISA Litigation), No. 2:06-cv-06213-AB (JCx) (C.D. Cal.), participants in
13   the Plan sued the Plan fiduciaries for breach of fiduciary duties and prohibited
14   transactions in having Northrop provide services to the Plan and delivering Plan
15   assets to Northrop. See id., Doc. 721 (Pla. Proposed Findings Of Fact And
16   Conclusions Of Law). On November 24, 2015, the Court declined to enter
17   summary judgment in favor of the defendant-fiduciaries on that claim. Id., Doc.
18   606. The Court approved a settlement of those claims on October 24, 2017. Id.,
19   Doc. 804.
20         136. The Grabek Plaintiffs sought authority to provide information from
21   that case to DOL in response to a subpoena. Grabek, Doc. 537 (May 12, 2014). The
22   Secretary of Labor also sought to intervene in Grabek and modify the protective
23   order to allow Plaintiffs’ attorneys to respond to the DOL’s subpoenas. Id., Doc.
24   545 (June 11, 2014). The Secretary of Labor noted that it was investigating
25   potential ERISA violations from Plan payments to Northrop putatively as
26   administrative expenses and sought documents from the plaintiffs’ attorneys
27   because of Northrop’s delay in responding to its own subpoena. Id. at 6–8.
28         137. In December 2016, Northrop settled the DOL’s investigation regarding
      Case No. 16-cv-6794 AB (JCx)             - 21 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 25 of 67 Page ID
                                  #:25803


 1   its payments from the Plan. Exhibit 153; Axis Reinsurance Co. v. Northrop
 2   Grumman Corp., No. 2:17-cv -8660-AB, 2018 WL 6431874, at *2–3 (C.D. Cal.
 3   Nov. 21, 2018) (Doc. 107 (redacted)). Northrop stopped receiving payment from
 4   the Plan after 2015. Exhibit 151 at 2; Exhibit 711 at 11.
 5   III.   The Emerging Markets Fund.
 6     The Investment Committee and the EM Fund’s investment objective.
 7          138. The Investment Committee’s duties include “establish[ing] a number
 8   of different investment funds or other investment options” for participants to invest
 9   their accounts and to formulate “investment policies” for each option. Plan
10   Document §§ 9.01, 17.05.
11          139.   In 2007, the Investment Committee adopted an Investment Policy
12   Statement (IPS). Under the IPS, the Investment Committee was responsible for
13   “approv[ing] appropriate investment policies, plan investment options, and
14   investment fund objectives”, and “appoint[ing] and terminat[ing]…investment
15   managers”. Exhibit 70 at 5.
16          140.   The Investment Committee established the Emerging Markets Equity
17   (EM) Fund as a core investment option in the Plan. It is a separately managed
18   account for which Plan fiduciaries hire investment managers to invest Plan assets
19   that participants allocate to that Fund. The Investment Committee and IPS set as the
20   objective of the EM Fund: “an incremental total return of capital appreciation net of
21   fees over the benchmark while attempting to avoid significant underperformance.
22   The benchmark for this option is the MSCI Emerging Market Index.” Exhibit 70 at
23   11 (Appendix A). The Investment Committee thus sought to exceed the benchmark
24   return for the EM Fund by hiring investment managers who were supposed to
25   exceed the returns through active management, instead of just investing the same or
26   similar funds to the index, called passive management.
27          141.   Active management investment managers charge higher fees and
28   incur more expenses than passive investment managers.
      Case No. 16-cv-6794 AB (JCx)            - 22 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 26 of 67 Page ID
                                  #:25804


 1         142.    The Investment Committee did not change the policy for the EM Fund
 2   until the end of 2104, effective as of 2015, when it adopted a new Investment
 3   Policy Statement that provided, for the EM Fund, “The Fund is being managed
 4   using ‘passive’ or ‘indexing’ investment approach.” Exhibit 71 at 7.
 5         143.    Although the Plan Document provides the Administrative Committee
 6   authority to delegate its fiduciary responsibilities to the Plan (Plan § 17.08), the
 7   Plan Document does not provide the Investment Committee authority to delegate its
 8   fiduciary responsibilities to the Plan (Plan §§ 16.08–16.09).
 9         144.    The Investment Committee assigned to Northrop’s Investment Trust
10   & Administration department (ITA) responsibility to “[r]ecommend and implement
11   investment policies and investment fund objectives”, and to “[s]elect, appoint,
12   terminate, and enter into agreements with investment managers”. Exhibit 70 at 5.
13   The ITA’s authority to hire and fire managers of the EM Fund was limited by the
14   investment objective for the Fund as stated in the IPS. Exhibit 70 at 2 (§ IV), 3
15   (§ VI).
16     The Decision to Maintain an Active Strategy in the EM Fund.
17         145.    In May 2010 the ITA presented to the Investment Committee its
18   “recommendation to employ a passive approach for certain core options” for the
19   Plan. The Investment Committee approved the recommendation. Exhibit 811 at 2.
20   The ITA did not provide a specific recommendation for any investment option in
21   the Plan. Id.; Exhibit 29 at 8.
22         146.    The ITA and Investment Committee recognized that passive investing
23   has an “[o]bjective of providing the lowest absolute investment management fees”
24   and relies on the “[b]elief that passive approach mitigates fiduciary risk by reducing
25   chance of significant and/or chronic underperformance to benchmark”. In contrast,
26   an active approach relies on the “[b]elief in potential long-term return benefits of
27   active management”. Exhibit 29 at 6.
28         147.    The ITA’s presentation showed the effectiveness of passive
      Case No. 16-cv-6794 AB (JCx)             - 23 -         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 27 of 67 Page ID
                                  #:25805


 1   management based on the annualized performance and tracking error of passive
 2   investment vehicles for each asset class in the Plan. Exhibit 29 at 7. Tracking error
 3   measures the degree by which a passive index fund investment return varies from
 4   the index. Because the index fund charges fees and expenses that are not included
 5   in index, the index fund necessarily will not exactly match the returns of the index.
 6         148.    As of December 31, 2009 the tracking error for the State Street MSCI
 7   EM Index Fund in the preceding three and five years (0.77% and 0.64%) was lower
 8   than the tracking error for the State Street MSCI EAFE Index Fund, the index fund
 9   for the Plan’s International Equity Fund that was converted to passive (1.37% and
10   1.05%). Exhibit 29 at 7.
11         149. In August 2010 the Investment Committee was informed that the
12   predicted tracking error for State Street (SSgA) EM index fund (0.15%–0.30%) was
13   similar to the predicted tracking error for the State Street International Equity index
14   fund (0.10%–0.20%). Exhibit 37 at 119, 154.
15         150. Prior to the May 2010 Investment Committee meeting, State Street
16   informed the ITA in April 2010 that 89.55% of active managers in emerging
17   markets underperformed their benchmarks over the prior five-year period, the use
18   of derivatives minimizes tracking error, there has been a “significant improvement
19   in liquidity” for the asset class, “over time positive and negative tracking will often
20   offset each other, resulting in tight tracking of the Index”, and “passive
21   management has had a district advantage over higher fee active strategies in all
22   asset classes”. Exhibit 359 at 2, 8, 9.
23         151. State Street’s observation regarding “how difficult it is for active
24   managers to beat their benchmarks” was based on Standard and Poor’s Indices
25   Versus Active Funds (SPIVA) Scorecard for year-end 2009. Exhibit 359 at 1;
26   Exhibit 352. This research report was published in March 2010. Exhibit 352.
27         152. When the ITA assessed the success of active managers across all major
28   equity asset classes based on long-term mediation active returns, the research
      Case No. 16-cv-6794 AB (JCx)             - 24 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 28 of 67 Page ID
                                  #:25806


 1   illustrated that only 32% of active managers for emerging markets produced excess
 2   returns over the prior 15 years ended December 2012. Exhibit 225 at 4.
 3          153. In November 2008 the Investment Committee amended its Investment
 4   Management Agreement with State Street Global Advisors (SSgA) to provide for
 5   the allocation of Plan assets to the SSgA Daily Emerging Markets Index Non-
 6   Lending Series Fund (SSgA index fund), a passive index fund whose objective was
 7   to match as closely as possible the performance of the MSCI Emerging Markets
 8   Free Index. Exhibit 328. In January 2009, 25% of the EM Fund was allocated to the
 9   SSgA index fund. Exhibit 40 at 4.
10          154. As of April 2010 the Plan’s SSgA index fund had grown from
11   approximately $75 million in assets to roughly $2.6 billion. Exhibit 359 at 10.
12   SSgA’s emerging markets index funds also experienced “significant improvement
13   in liquidity”. Id.
14          155. The SSgA index fund met and would continue to meet the operational
15   needs of the Plan. Exhibit 37 at 148. A fully passive investment strategy could have
16   been implemented for the EM Fund since at least August 2010.
17          156. In August 2010 the ITA provided an “update[]” to the Investment
18   Committee “on the implementation of passive investment Strategy for the core
19   options of the Defined Contribution Master Trust”. Exhibit 811 at 4. The
20   Investment Committee did not make a decision to maintain the active managers in
21   the EM Fund during this meeting.
22          157. In September 2010 the ITA decided to allocate 50% of the EM Fund to
23   the SSgA index fund. Exhibit 40 at 3. The ITA did not evaluate the performance of
24   the SSgA index fund relative to the EM Fund’s active managers nor perform an
25   optimization analysis to determine the percentage of EM Fund assets that should be
26   allocated to the managers. The transfer of 50% of the EM Fund’s assets to the
27   SSgA index fund was completed on April 1, 2011. Exhibit 414 at 39.
28          158. The EM Fund was the most expensive investment option in the Plan. A
      Case No. 16-cv-6794 AB (JCx)            - 25 -       PLAINTIFFS’ PROPOSED FINDINGS OF
                                                             FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 29 of 67 Page ID
                                  #:25807


 1   transition to passive management would have provided the Plan the largest
 2   potential fee savings in comparison to other core investment options that were
 3   considered for transition to passive management. Exhibit 32 at 11.
 4         159. The fees charged by one of the EM Fund’s active managers (GMO)
 5   consistently exceeded the survey averages of both Callan and CEM. Exhibit 411 at
 6   4; Exhibit 461 at 8; Exhibit 39 at 17.
 7         160. During 2010, the Investment Committee did not make a decision
 8   whether to maintain an active investment strategy in the EM Fund, to allocate 50%
 9   of the assets in the EM Fund to the SSgA index fund, or to convert the EM Fund
10   entirely to passive investment. Exhibit 811 at 1–6 (2010 meeting minutes). The ITA
11   never made any such recommendation to the Investment Committee for approval.
12         161. Until the end of 2014, the Investment Committee never considered
13   whether the SSgA index fund was suitable to be the sole manager of the EM Fund.
14     The Plan’s Other Core Investment Options.
15         162. In December 2010 and January 2011, the Investment Committee
16   changed all core investment options in the Plan to passive management, except for
17   the EM Fund. Exhibit 71 at 6–7; Exhibit 901 at 90–92.
18         163. The Investment Committee changed other core investment options to
19   passive management even though the active management of those options had
20   resulted in better performance relative to their benchmarks than the EM Fund.
21         164. As of March 31, 2010, the International Equity fund outperformed
22   over 5 years; the U.S. Fixed Income fund outperformed over one-year, three-year,
23   five-year, and ten-year periods; and the U.S. Equity fund outperformed over one-
24   year, three-year, five-year, and ten-year periods. Exhibit 354 at 28.
25         165. As of June 30, 2010, the U.S. Equity fund outperformed over one-year,
26   three-year, and ten-year periods; the International Equity Fund outperformed over
27   one year; and the U.S. Fixed Income Fund outperformed over one-year, three-year,
28   five-year, and ten-year periods. Exhibit 368 at 29.
      Case No. 16-cv-6794 AB (JCx)            - 26 -         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 30 of 67 Page ID
                                  #:25808


 1            166. As of September 30, 2010, the U.S. Equity Fund outperformed over
 2   one-year, three-year, and ten-year periods; the Small Cap Equity Fund
 3   outperformed over one year; the International Equity Fund outperformed over one
 4   year; and the U.S. Fixed Income Fund outperformed over one-year, three-year, five-
 5   year, and ten-year periods. Exhibit 387 at 30.
 6            167. In contrast, the EM Fund under an active management investment
 7   strategy regularly underperformed its index. Exhibit 27 at 9 (Dec. 31, 2009);
 8   Exhibit 354 at 21 (Mar. 31, 2010); Exhibit 368 at 23 (June 30, 2010); Exhibit 393 at
 9   2 (Sep. 30, 2010).
10     The Underperformance of the EM Fund.
11            168. The Investment Committee did not compare the historical performance
12   or characteristics of specific EM index funds to the actively management EM Fund.
13   Had it done so, it would have seen that many index funds were far less expensive
14   than the EM Fund managers and consistently outperformed the EM Fund and were
15   prudent options for changing the EM Fund to passive management as of August
16   2010. Exhibit 37 at 151, 154, 157, 167–82 (passive index funds); Exhibit 354 at 28
17   (2010Q1); Exhibit 37 at 164 (index fund fees); Exhibit 40 at 10–11 (EM Fund
18   fees).
19            169. The EM Fund consistently failed to meet its IPS objectives of beating
20   its benchmark net of fees. As of December 31, 2009, the EM Fund underperformed
21   its benchmark index over all reporting periods. Exhibit 226 at 27. The EM Fund
22   ranked in the 82nd, 70th, 69th, 92nd, and 97th percentiles of its peer group for the
23   rolling 1, 3, 5, 7, and 9 ¾ year periods, respectively. Exhibit 227 at 35.
24            170. As of March 31, 2010, the EM Fund underperformed its benchmark
25   index over all reporting periods. Exhibit 354 at 28. The EM Fund ranked in the
26   83rd, 66th, 67th, 89th, and 94th percentiles of its peer group for the rolling one,
27   three, five, seven, and ten years, respectively. Exhibit 355 at 29.
28            171. As of June 30, 2010, the EM Fund underperformed its benchmark
      Case No. 16-cv-6794 AB (JCx)             - 27 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 31 of 67 Page ID
                                  #:25809


 1   index over all reporting periods. Exhibit 368 at 29. The EM Fund ranked in the
 2   79th, 75th, 75th, 88th, and 98th percentiles of its peer group for the rolling one,
 3   three, five, seven, and ten years, respectively. Exhibit 366 at 32.
 4         172. Overall, for the five consecutive quarters between December 31, 2009
 5   and December 31, 2010, the EM Fund underperformed its benchmark index for the
 6   year, three years, five years, and/or ten years. Accordingly, the EM Fund failed to
 7   meet its investment objective. Exhibit 226 at 27 (2009Q4), Exhibit 354 at 28
 8   (2010Q1), Exhibit 368 at 29 (2010Q2), Exhibit 387 at 20 (2010Q3), Exhibit 399 at
 9   30 (2010Q4); see also Exhibit 43 at 15 (2013Q3).
10         173. As of September 30, 2011, the ITA recognized that the EM Fund’s
11   three and five year performance results were “hampered by severe
12   underperformance in 2009”, when the Fund “underperformed by 600 bps” in that
13   year and the active managers underperformed by 373 to 775 bps. Exhibit 39 at 9.
14   (One basis point is equal to 0.01%.) The SSgA index fund trailed the benchmark
15   index by only 19 bps since inception. Id. at 11.
16         174. An outside consultant (CEM Benchmarking Inc.) informed the ITA
17   that the active management in the EM Fund provided negative value added.
18   “Negative total value added implies that your options did not perform as well as an
19   indexed/passive alternative.” CEM Benchmarking Inc. reached this determination
20   based on performance results as of December 31, 2009 (Ex. 342 at 12), December
21   31, 2010 (Ex. 448 at 12), and December 31, 2011 (Ex. 506 at 12).
22         175. In March 2005 the ITA adopted a “Fiduciary Oversight Policy” (FOP)
23   setting forth certain guidelines governing the monitoring of the Plan’s investment
24   options. Exhibit 72. Active managers of the EM Fund breached the FOP based on
25   their underperformance.
26         176. As of December 31, 2009, two of the active managers (GMO and
27   SSgA) breached the FOP. Exhibit 357 at 31. GMO violated the policy due to
28   underperformance relative to its benchmark index over prior three and five years;
      Case No. 16-cv-6794 AB (JCx)             - 28 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 32 of 67 Page ID
                                  #:25810


 1   underperformance relative to its peer group over prior three years; and its five year
 2   risk-adjusted return was below the median of its peer group. Id. SSgA violated the
 3   policy due to underperformance relative to its benchmark index over prior three
 4   years; and underperformance relative to its peer group over the prior 3 years. Id.
 5         177. Similarly, as of June 30, 2011, both of the active managers (GMO and
 6   Wellington) violated the FOP. Exhibit 444 at 50. GMO violated the policy due to
 7   underperformance relative to its benchmark index over prior three and five years;
 8   underperformance relative to its peer group over three and five years; and its five
 9   year risk-adjusted return below the median of its peer group. Id. Wellington
10   violated the policy due to underperformance relative to its benchmark index over
11   prior three years; and underperformance relative to its peer group over prior three
12   years. Id.
13     The Transition to Passive Management in 2014.
14         178. The Investment Committee did not examine whether the EM Fund was
15   meeting its IPS objective or whether the EM Fund should be passively managed
16   like the rest of the Plan core investment options until May 2014. Exhibit 811 at 30.
17   In May 2014 the Investment Committee “requested an evaluation of continuing to
18   offer an emerging markets fund and what is the most effective approach to
19   implement–passive or active management.” Id.
20         179. At that time, the Investment Committee was informed that the EM
21   Fund underperformed its benchmark index over the prior 1 year ending March 31,
22   2014. Exhibit 45 at 14. The EM Fund also underperformed its benchmark index
23   over 3, 5, and 10 years. Exhibit 608 at 45.
24         180. The Investment Committee made their request to the ITA for an
25   evaluation of emerging markets after the Committee was reminded in November
26   2013 that their role and responsibility was to “[e]stablish plan investment options,
27   investment fund objectives and appropriate investment policies”. Exhibit 43 at 4;
28   Exhibit 811 at 27.
      Case No. 16-cv-6794 AB (JCx)            - 29 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 33 of 67 Page ID
                                  #:25811


 1           181. In August 2014 the ITA recommended to the Investment Committee to
 2   “change” the EM Fund “to be completely passively managed.” Exhibit 811 (Aug.
 3   19, 2014); Exhibit 47. The Investment Committee “approved” the recommendation.
 4   Exhibit 811 at 34–35. This decision “[b]rings EM offering in-line with the rest of
 5   the DC offering” and provides a “Significant” reduction in the EM Fund’s expenses
 6   charged to the Plan. Exhibit 47 at 7–9.
 7           182. As of June 30, 2014, the EM Fund underperformed its benchmark
 8   index for the past three and five years. Exhibit 616 at 4. The SSgA index fund
 9   outperformed the EM Fund’s active managers over the prior five years. Id.
10           183. Had the Investment Committee moved the EM Fund to passive
11   management using the SSgA index fund as the sole manager, the EM Fund would
12   have had $28,473,041 more in retirement assets for participants as of December
13   2017.
14                               CONCLUSIONS OF LAW
15   The Plan and Plan Documents
16           184. The Northrop Grumman Savings Plan is defined contribution,
17   individual account, employee pension benefit plans that are governed by the
18   Employee Retirement Income Security Act (ERISA). 29 U.S.C. § 1002(2)(A),
19   § 1002(34).
20           185. An employee pension benefit plan must be “established and
21   maintained pursuant to a written instrument.” 29 U.S.C. § 1102(a)(1). These written
22   instruments are commonly called “plan documents.”
23           186. Exhibit 93 is the Plan Document for August 1, 2010 through
24   September 30, 2013. Exhibit 164 is the Plan Document for October 1, 2013 through
25   December 31, 2014. Exhibit 659 is the Plan Document for January 1, 2015 through
26   March 31, 2016. Exhibit 712 is the Plan Document since April 1, 2016.
27   Fiduciary Status
28           187. The Plan Document must “provide for one or more named fiduciaries
      Case No. 16-cv-6794 AB (JCx)             - 30 -      PLAINTIFFS’ PROPOSED FINDINGS OF
                                                             FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 34 of 67 Page ID
                                  #:25812


 1   who jointly or severally shall have authority to control and manage the operation
 2   and administration of the plan.” 29 U.S.C. § 1102(a)(1).
 3         188. A “named fiduciary” is the entity who is named in the Plan Document.
 4   29 U.S.C. § 1102(a)(2).
 5         189. A “named fiduciary” also is the entity that is identified by the
 6   employer as a fiduciary pursuant to a procedure specified in the Plan Document. 29
 7   U.S.C. § 1102(a)(2).
 8         190. Any person who “exercises any discretionary authority or
 9   discretionary control respecting management of such plan” is a fiduciary under
10   ERISA. 29 U.S.C. § 1002(21)(A)(i).
11         191. Any person who “exercises any authority or control respecting
12   management or disposition of [plan] assets” is a fiduciary under ERISA. 29 U.S.C.
13   § 1002(21)(A)(i).
14         192. Any person who “has any discretionary authority or discretionary
15   responsibility in the administration of such plan” is a fiduciary under ERISA. 29
16   U.S.C. § 1002(21)(A)(iii).
17         193. The Plan Document may expressly provide for a procedure for named
18   fiduciaries to designate persons other than named fiduciaries to carry fiduciary
19   responsibilities under the Plan. 29 U.S.C. § 1105(c)(1). If that procedure is
20   followed, the designated person becomes a fiduciary. 29 U.S.C. § 1002(21)(A).
21         194. A named fiduciary cannot designate another person to carry out
22   responsibilities to manage or control the assets of the plan. 29 U.S.C. § 1105(c).
23         195. “To help fulfill ERISA’s broadly protective purposes, Congress
24   commodiously imposed fiduciary standards on persons whose actions affect the
25   amount of benefits retirement plan participants will receive.” John Hancock Mut.
26   Life Ins. Co. v. Harris Tr. & Sav. Bank, 510 U.S. 86, 96 (1993). “ERISA ... defines
27   ‘fiduciary’ not in terms of formal trusteeship, but in functional terms of control and
28   authority over the plan.” Mertens v. Hewitt Assocs., 508 U.S. 248, 262 (1993). The
      Case No. 16-cv-6794 AB (JCx)            - 31 -         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 35 of 67 Page ID
                                  #:25813


 1   term “fiduciary” therefore must be broadly construed. Kayes v. Pac. Lumber Co.,
 2   51 F.3d 1449, 1461 (9th Cir. 1995)
 3         196. Deciding whether to pay particular expenses out of plan assets is a
 4   fiduciary act. DOL Advisory Opinion 97-03A (Jan. 23, 1997) (“it is a fiduciary
 5   determination as to whether to pay particular expenses out of Plan assets”).1
 6         197. The Administrative Committee and each of its members is a fiduciary
 7   because they are named fiduciaries in the Plan Documents (29 U.S.C. § 1102(a),
 8   Plan § 16.01) and because they had and exercised discretionary authority and
 9   discretionary control respecting management of the Plan and had and exercised
10   authority and control over the disbursement of the assets of the Plan (29 U.S.C.
11   § 1002(21)(A)).
12         198. The Investment Committee is a fiduciary because it is named the
13   fiduciary in the Plan Documents (29 U.S.C. § 1102(a)) and because it had and
14   exercised discretionary authority and discretionary control respecting management
15   of the Plan and had and exercised authority and control over the disbursement of
16   the assets of the Plan and investment of the assets of the Plan (29 U.S.C.
17   § 1002(21)(A)). By causing the Investment Committee to act as it did, the members
18   of the Investment Committee are fiduciaries because they had and exercised
19   discretionary authority and discretionary control respecting management of the Plan
20   and had and exercised authority and control over the disbursement of the assets of
21   the Plan and investment of the assets of the Plan (29 U.S.C. § 1002(21)(A)).
22         199. The Administrative Committee unlawfully attempted to delegate to
23   Northrop executives responsibility for controlling the assets of the Plan by
24   attempting to delegate to them the authority to direct distribution of Plan assets to
25   Northrop.
26         200. The Investment Committee unlawfully attempted to delegate to
27
      1
        https://www.dol.gov/agencies/ebsa/employers-and-advisers/guidance/advisory-
28   opinions/1997-03a
      Case No. 16-cv-6794 AB (JCx)             - 32 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 36 of 67 Page ID
                                  #:25814


 1   Northrop executives responsibility for controlling the assets of the Plan by
 2   attempting to delegate to them the authority to approve investment policies, plan
 3   investment options, and investment fund objectives to Northrop.
 4         201. Denise Peppard is a fiduciary because she exercised discretionary
 5   authority and discretionary control respecting management of the Plan and
 6   exercised authority and control respecting the disposition of the assets of the Plan
 7   both individually and as a member of the Administrative Committee and because
 8   she is a named fiduciary in the Plan Document.
 9         202. Michael Hardesty is a fiduciary because he exercised discretionary
10   authority and discretionary control respecting management of the Plan and
11   exercised authority and control respecting the disposition of the assets of the Plan
12   both individually and as a member of the Administrative Committee and because he
13   is a named fiduciary in the Plan Document.
14         203. Kenneth Bedingfield is a fiduciary because he exercised discretionary
15   authority and discretionary control respecting management of the Plan and
16   exercised authority and control respecting the disposition of the assets of the Plan
17   both individually and as a member of the Administrative Committee and because he
18   is a named fiduciary in the Plan Document.
19         204. Kenneth Heinz is a fiduciary because he exercised discretionary
20   authority and discretionary control respecting management of the Plan and
21   exercised authority and control respecting the disposition of the assets of the Plan
22   both individually and as a member of the Administrative Committee and because he
23   is a named fiduciary in the Plan Document.
24         205. Gary McKenzie is a fiduciary because he exercised discretionary
25   authority and discretionary control respecting management of the Plan and
26   exercised authority and control respecting the disposition of the assets of the Plan
27   both individually and as a member of the Administrative Committee and because he
28   is a named fiduciary in the Plan Document.
      Case No. 16-cv-6794 AB (JCx)            - 33 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 37 of 67 Page ID
                                  #:25815


 1         206. Christopher McGee is a fiduciary because he exercised discretionary
 2   authority and discretionary control respecting management of the Plan and
 3   exercised authority and control respecting the disposition of the assets of the Plan
 4   both individually and as a member of the Administrative Committee and because he
 5   is a named fiduciary in the Plan Document.
 6         207. Richard Boak is a fiduciary because he exercised discretionary
 7   authority and discretionary control respecting management of the Plan and
 8   exercised authority and control respecting the disposition of the assets of the Plan
 9   both individually and as a member of the Administrative Committee and because he
10   is a named fiduciary in the Plan Document.
11         208. Teri Herzog is a fiduciary because she exercised discretionary
12   authority and discretionary control respecting management of the Plan and
13   exercised authority and control respecting the disposition of the assets of the Plan
14   both individually and as a member of the Administrative Committee and because
15   she is a named fiduciary in the Plan Document.
16         209. Tiffany McConnell King is a fiduciary because she exercised
17   discretionary authority and discretionary control respecting management of the Plan
18   and exercised authority and control respecting the disposition of the assets of the
19   Plan both individually and as a member of the Administrative Committee and
20   because she is a named fiduciary in the Plan Document.
21         210. Maria Norman is a fiduciary because she exercised discretionary
22   authority and discretionary control respecting management of the Plan and
23   exercised authority and control respecting the disposition of the assets of the Plan
24   both individually and as a member of the Administrative Committee and because
25   she is a named fiduciary in the Plan Document.
26         211. Debora Catsavas is a fiduciary because she exercised discretionary
27   authority and discretionary control respecting management of the Plan and
28   exercised authority and control respecting the disposition of the assets of the Plan
      Case No. 16-cv-6794 AB (JCx)            - 34 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 38 of 67 Page ID
                                  #:25816


 1   both individually and as a member of the Administrative Committee and the
 2   Investment Committee and because she is a named fiduciary in the Plan Document.
 3         212. Constance Soloway is a fiduciary because she exercised discretionary
 4   authority and discretionary control respecting management of the Plan and
 5   exercised authority and control respecting the disposition of the assets of the Plan
 6   both individually and as a member of the Administrative Committee and the
 7   Investment Committee and because she is a named fiduciary in the Plan Document.
 8         213. Prabu Natarajan is a fiduciary because he exercised discretionary
 9   authority and discretionary control respecting management of the Plan and
10   exercised authority and control respecting the disposition of the assets of the Plan
11   both individually and as a member of the Investment Committee.
12         214. Mark Caylor is a fiduciary because he exercised discretionary
13   authority and discretionary control respecting management of the Plan and
14   exercised authority and control respecting the disposition of the assets of the Plan
15   both individually and as a member of the Investment Committee.
16         215. Mark Rabinowitz is a fiduciary because he exercised discretionary
17   authority and discretionary control respecting management of the Plan and
18   exercised authority and control respecting the disposition of the assets of the Plan
19   both individually and as a member of the Investment Committee.
20         216. Rajender Chandhok is a fiduciary because he exercised discretionary
21   authority and discretionary control respecting management of the Plan and
22   exercised authority and control respecting the disposition of the assets of the Plan
23   both individually and as a member of the Investment Committee.
24         217. Gloria Flach is a fiduciary because she exercised discretionary
25   authority and discretionary control respecting management of the Plan and
26   exercised authority and control respecting the disposition of the assets of the Plan
27   both individually and as a member of the Investment Committee.
28         218. James Myers is a fiduciary because he exercised discretionary
      Case No. 16-cv-6794 AB (JCx)            - 35 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 39 of 67 Page ID
                                  #:25817


 1   authority and discretionary control respecting management of the Plan and
 2   exercised authority and control respecting the disposition of the assets of the Plan
 3   both individually and as a member of the Investment Committee.
 4         219. Sunil Navale is a fiduciary because he exercised discretionary
 5   authority and discretionary control respecting management of the Plan and
 6   exercised authority and control respecting the disposition of the assets of the Plan
 7   both individually and as a member of the Investment Committee.
 8         220. Eric Scholten is a fiduciary because he exercised discretionary
 9   authority and discretionary control respecting management of the Plan and
10   exercised authority and control respecting the disposition of the assets of the Plan
11   both individually and as a member of the Investment Committee.
12         221. Steven Spiegel is a fiduciary because he exercised discretionary
13   authority and discretionary control respecting management of the Plan and
14   exercised authority and control respecting the disposition of the assets of the Plan
15   both individually and as a member of the Investment Committee.
16   ERISA’s general fiduciary duties.
17         222. “Congress enacted ERISA to protect ‘the interests of participants in
18   employee benefit plans and their beneficiaries by setting out substantive regulatory
19   requirements for employee benefit plans and to provide for appropriate remedies,
20   sanctions, and ready access to the Federal courts.’” Rollins v. Dignity Health, 830
21   F.3d 900, 904–05 (9th Cir. 2016) (quoting Aetna Health Inc. v. Davila, 542 U.S.
22   200, 208 (2004)). ERISA was enacted “to protect working men and women from
23   abuses in the administration and investment of private retirement plans and
24   employee welfare plans.” Donovan v. Dillingham, 688 F.2d 1367, 1370 (11th Cir.
25   1982); Chao v. Graf, No. 01-698, 2002 WL 1611122, at *5 (D. Nev. Feb. 1, 2002).
26         223. The assets in an ERISA plan must be held in trust “for the exclusive
27   purposes of providing benefits to participants in the plan and their beneficiaries and
28   defraying reasonable expenses of administering the plan.” 29 U.S.C. § 1103(c)(1).
      Case No. 16-cv-6794 AB (JCx)            - 36 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 40 of 67 Page ID
                                  #:25818


 1   Except in circumstances not applicable to this case, “the assets of a plan shall never
 2   inure to the benefit of any employer[.]” Id.
 3         224. ERISA imposes stringent duties on plan fiduciaries that are “the
 4   highest known to the law.” Tibble v. Edison Int’l, 843 F.3d 1187, 1197 (9th Cir.
 5   2016) (en banc, quoting Howard v. Shay, 100 F.3d 1484, 1488 (9th Cir. 1996)).
 6     The duty of loyalty.
 7         225. A “fiduciary shall discharge his duties with respect to a plan solely in
 8   the interest of the participants and beneficiaries[.]” 29 U.S.C. § 1104(a)(1).
 9         226. The fiduciary owes a duty of loyalty to the plan to act “for the
10   exclusive purpose of: (i) providing benefits to participants and their beneficiaries;
11   and (ii) defraying reasonable expenses of administering the plan[.]” 29 U.S.C.
12   § 1104(a)(1)(A).
13         227. Fiduciaries must “act with complete and undivided loyalty to the
14   beneficiaries of the trust and with an eye single to the interests of the participants
15   and beneficiaries[.]” Leigh v. Engle, 727 F.2d 113, 123 (7th Cir. 1984) (quotation
16   marks and citations omitted); Donovan v. Mazzola, 716 F.2d 1226, 1238 (9th Cir.
17   1983).
18         228. “Perhaps the most fundamental duty of a trustee is that he must display
19   throughout the administration of the trust complete loyalty to the interests of the
20   beneficiary and must exclude all selfish interest and all consideration of the
21   interests of third persons.” Pegram v. Herdrich, 530 U.S. 211, 224 (2000)
22   (quotation marks and citation omitted).
23         229. Although an officer of the corporate employer and plan sponsor can be
24   a fiduciary to a plan and in that sense wear “two hats”—one corporate, and one
25   fiduciary—“ERISA does require, however, that the fiduciary with two hats wear
26   only one at a time, and wear the fiduciary hat when making fiduciary decisions.”
27   Pegram v. Herdrich, 530 U.S. 211, 225 (2000) (emphasis added).
28         230. “When it is ‘possible to question the fiduciaries’ loyalty, they are
      Case No. 16-cv-6794 AB (JCx)              - 37 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 41 of 67 Page ID
                                  #:25819


 1   obliged at a minimum to engage in an intensive and scrupulous independent
 2   investigation of their options to insure that they act in the best interests of the plan
 3   beneficiaries.’” Howard v. Shay, 100 F.3d 1484, 1489 (9th Cir. 1996) (emphasis
 4   added, quoting Leigh v. Engle, 727 F.2d 113, 125–26 (7th Cir. 1984)).
 5         231. Good faith is not a defense to a breach of the duty of loyalty. Leigh v.
 6   Engle, 727 F.2d 113, 124 (7th Cir. 1984).
 7     The duty of prudence.
 8         232. A fiduciary must act “with the care, skill, prudence, and diligence
 9   under the circumstances then prevailing that a prudent man acting in a like capacity
10   and familiar with such matters would use in the conduct of an enterprise of a like
11   character and with like aims.” 29 U.S.C. § 1104(a)(1)(B); see also 29 C.F.R. §
12   2550.404a-1.
13         233. “The duty of prudence involves a continuing duty to monitor
14   investments and remove imprudent ones.” Tibble v. Edison Int’l, 135 S.Ct. 1823,
15   1828–29 (2015). Courts must determine “whether the individual trustees, at the
16   time they engaged in the challenged transactions, employed the appropriate
17   methods to investigate the merits of the investment and to structure the
18   investment.” Donovan v. Mazzola, 716 F.2d 1226, 1232 (9th Cir. 1983).
19         234. “Because the content of the duty of prudence turns on ‘the
20   circumstances . . . prevailing’ at the time the fiduciary acts, § 1104(a)(1)(B), the
21   appropriate inquiry will necessarily be context specific.” Fifth Third Bancorp v.
22   Dudenhoeffer, 573 U.S. 409, 425 (2014).
23         235. A prudent investigation requires a reasoned decision-making process
24   that considers all relevant factors. George v. Kraft Foods Global, Inc., 641 F.3d
25   786, 796 (7th Cir. 2011). “Under ERISA, a fiduciary’s failure to exercise his or her
26   discretion—i.e., to balance the relevant factors and make a reasoned decision as to
27   the preferred course of action—under circumstances in which a prudent fiduciary
28   would have done so is a breach of the prudent man standard of care.” Id. (citing
      Case No. 16-cv-6794 AB (JCx)              - 38 -         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                 FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 42 of 67 Page ID
                                  #:25820


 1   DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 420–21 (4th Cir. 2007) and
 2   Armstrong v. LaSalle Bank N.A., 446 F.3d 728, 733–34 (7th Cir. 2006)).
 3         236. “‘Wasting beneficiaries’ money is imprudent. In devising and
 4   implementing strategies for the investment and management of trust assets, trustees
 5   are obliged to minimize costs.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1198 (9th
 6   Cir. 2016) (en banc, quoting Unif. Prudent Investor Act § 7).
 7         237. While a fiduciary may secure advice from consultants or other experts
 8   in the course of the investigation, Tibble v. Edison Int’l, No. 07-5359-SVW
 9   (AGRx), 2017 WL 3523737, at *11 (C.D. Cal. Aug. 16, 2017), such advice is not a
10   “whitewash” or “magic wand that fiduciaries may simply wave over a transaction
11   to ensure that their responsibilities are fulfilled”, Howard v. Shay, 100 F.3d 1484,
12   1489–90 (9th Cir. 1996) (citation omitted); see also George v. Kraft Foods Global,
13   Inc., 641 F.3d 786, 799 (7th Cir. 2011) (“relying on the advice of consultants” is
14   not a complete defense).
15         238. A fiduciary “cannot reflexively and uncritically adopt investment
16   recommendations.” Tibble v. Edison Int’l, 729 F.3d 1110, 1138 (9th Cir. 2011),
17   vacated on other grounds, 135 S.Ct. 1823 (2015). Rather, the fiduciary has a “duty
18   to exercise his own judgment in the light of the information and advice which he
19   receives.” Donovan v. Mazzola, 716 F.2d 1226, 1234 (9th Cir. 1983) (citation
20   omitted).
21   Prohibited Transactions.
22         239. In addition to its general fiduciary duties, ERISA identifies certain
23   transactions that are “per se violations of ERISA.” Barboza v. Cal. Ass’n of Prof’l
24   Firefighters, 799 F.3d 1257, 1269 (9th Cir. 2015) (quoting Waller v. Blue Cross of
25   Cal., 32 F.3d 1337, 1345 (9th Cir. 1994)); 29 U.S.C. § 1106.
26         240. Section 1106 “supplements the fiduciary’s general duty of loyalty to
27   the plan’s beneficiaries, § 404(a) [29 U.S.C. § 1104(a)], by categorically barring
28   certain transactions deemed likely to injure the pension plan[.]” Harris Trust &
      Case No. 16-cv-6794 AB (JCx)            - 39 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 43 of 67 Page ID
                                  #:25821


 1   Savings Bank v. Salomon Smith Barney Inc., 530 U.S. 238, 241–42 (2000) (quotes
 2   omitted).
 3          241. The prohibitions of § 1106 must be read broadly, given “Congress’
 4   overriding concern with the protection of plan beneficiaries[.]” Leigh v. Engle, 727
 5   F.2d 113, 126 (7th Cir. 1984); see also M & R Inv. Co. v. Fitzsimmons, 685 F.2d
 6   283, 287 (9th Cir. 1982) (“The result is a broad per se prohibition of transactions
 7   ERISA implicitly defines as not arm’s-length”).
 8          242. Good faith is a not a defense to a prohibited transaction. Leigh v.
 9   Engle, 727 F.2d 113, 124 (7th Cir. 1984).
10          243. The prohibitions of § 1106 apply “regardless of whether the
11   transaction is ‘fair’ to the plan.” Reich v. Compton, 57 F.3d 270, 288 (3d Cir. 1995)
12   (Alito, J.).
13      29 U.S.C. § 1106(a) [ERISA § 406(a)]
14          244. ERISA prohibits any transaction between a plan and a party in interest.
15   ERISA § 406(a) provides that “A fiduciary with respect to a plan shall not cause the
16   plan to engage in a transaction, if he knows or should know that such transaction
17   constitutes a direct or indirect … (C) furnishing of goods, services, or facilities
18   between the plan and a party in interest [or] (D) transfer to, or use by or for the
19   benefit of a party in interest, of any assets of the plan[.]” 29 U.S.C. § 1106(a)(1)(C)
20   and (D).
21          245. A party in interest includes a fiduciary, an employer such as Northrop
22   Grumman, an employee, officer, or director of Northrop Grumman, and any person
23   providing services to the plan. 29 U.S.C. § 1002(14)(A)–(C), (H).
24          246. ERISA’s definition of “party in interest” is intentionally broad so as to
25   “include all ‘those entities that a fiduciary might be inclined to favor at the expense
26   of the plan’s beneficiaries[.]’” Barboza v. Cal. Ass’n of Prof'l Firefighters, 799 F.3d
27   1257, 1269 (9th Cir. 2015) (quoting Harris Trust & Sav. Bank v. Salomon Smith
28   Barney, Inc., 530 U.S. 238 (2000)).
      Case No. 16-cv-6794 AB (JCx)             - 40 -         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 44 of 67 Page ID
                                  #:25822


 1     The 29 U.S.C. § 1108(b)(2) exemption [ERISA § 408(b)(2)].
 2         247. ERISA exempts certain transactions that otherwise would be
 3   prohibited under § 406(a). The prohibitions of ERISA § 406(a) “shall not apply to
 4   ... (2) Contracting or making reasonable arrangements with a party in interest for ...
 5   services necessary for the establishment or operation of the plan, if no more than
 6   reasonable compensation is paid therefor.” 29 U.S.C. § 1108(b)(2) [ERISA
 7   § 408(b)(2)]. This is the only exemption that Defendants contend they meet.
 8         248. Defendants have the burden of proving that they qualify for this
 9   exemption. Fish v. Greatbanc Trust Co., 749 F.3d 671, 685–86 (7th Cir. 2014);
10   Lowen v. Tower Asset Mgmt., Inc., 829 F.2d 1209, 1215 (2d Cir. 1987); see also
11   Howard v. Shay, 100 F.3d 1484, 1488 (9th Cir. 1996) (applying to 29 U.S.C.
12   § 1108(e)).
13         249. To satisfy the exemption of § 408(b)(2), Defendants must prove that
14   each service provided by Northrop was (1) “necessary for the establishment or
15   operation of the plan” and (2) “furnished under a contract or arrangement which is
16   reasonable,” and (3) “[n]o more than reasonable compensation is paid for such ...
17   service.” 29 C.F.R. § 2550.408b-2(a) (2009).
18         250. The DOL has consistently stated, “The appropriate plan fiduciary(ies)
19   must determine, based on all of the relevant facts and circumstances, whether the
20   conditions of 408(b)(2) are satisfied.” DOL Advisory Opinion 97-03A (Jan. 23,
21   1997), 1997 WL 28100, at *2; DOL Adv. Op. 89-09A (June 13, 1989), 1989 WL
22   206414, at *4; DOL Adv. Op. 88-03A (Feb. 22, 1988), 1988 WL 192819, at *4;
23   DOL Adv. Op. 86-01A (Jan. 2, 1986), 1986 WL 38841, at *3.
24     Necessary service. Excludes settlor expenses.
25         251. A service is “necessary for the establishment or operation of the plan”
26   if the service is “appropriate and helpful to the plan obtaining the service in
27   carrying out the purposes for which the plan is established or maintained.” 29
28   C.F.R. § 2550.408b-2(b).
      Case No. 16-cv-6794 AB (JCx)             - 41 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 45 of 67 Page ID
                                  #:25823


 1         252. A plan cannot pay for direct expenses that relate to the formation,
 2   rather than the management, of a plan. DOL Adv. Op. 97-03A (Jan. 23, 1997),
 3   1997 WL 28100; DOL Adv. Op. 2001-01A (Jan. 18, 2001), 2001 WL 125092.
 4   Such settlor functions “include decisions relating to the establishment, design and
 5   termination of plans” and are not fiduciary activities. DOL Adv. Op. 97-03A; DOL
 6   Adv. Op. 2001-01A. Expenses for these activities are “for the benefit of the
 7   employer and would involve services for which an employer could reasonably be
 8   expected to bear the cost in the normal course of its business or operations.” DOL
 9   Adv. Op. 97-03A; DOL Adv. Op. 2001-01A.
10         253. Where expenses relate to activities that benefit both the employer and
11   the plan and where one party appears to be acting in both a settlor capacity on
12   behalf of the employer and in a fiduciary capacity on behalf of the plan’s
13   participants and beneficiaries, the fiduciary must have an independent fiduciary
14   determine how to allocate the expenses attributable to those benefits to avoid
15   violations under § 406(b)(1) and § 406(b)(2). DOL Adv. Op. 97-03A, 1997 WL
16   28100, at *4 (“Where, as here, there are benefits to be derived by both the plan
17   sponsor (or the estate of the plan sponsor) and the plan, and where one party
18   appears to be acting in both a settlor capacity on behalf of the plan sponsor (or the
19   estate of the plan sponsor), and in a fiduciary capacity on behalf of the plan’s
20   participants and beneficiaries, it would generally be necessary, in order to avoid
21   violations of ERISA sections 406(b)(1) and 406(b)(2), to have an independent
22   fiduciary determine how to allocate the expenses attributable to those
23   benefits.”)(emphasis added).
24         254. Expenses incurred in amending plan documents that are not required
25   by law are settlor expenses that cannot be paid from a plan. DOL Adv. Op. 2001-
26   01A, 2001 WL 125092, at *2.
27         255. The named fiduciary acting in its fiduciary capacity, not the plan
28   sponsor, must review each service to be provided to a plan to determine whether the
      Case No. 16-cv-6794 AB (JCx)             - 42 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 46 of 67 Page ID
                                  #:25824


 1   service is a “necessary service” for which reimbursement is lawful. DOL Adv. Op.
 2   93-06A (Mar. 11, 1993), 1993 WL 97262, at *6; DOL Adv. Op. 89-09A (June 13,
 3   1989), 1989 WL 206414, at *5; DOL Adv. Op. 88-03A (Feb. 22, 1988), 1989 WL
 4   192819, at *5; DOL Adv. Op. 86-01A (Jan. 2, 1986), 1986 WL 38841, at *4.
 5         256. Expenses for services that are provided to multiple plans must be
 6   allocated to particular plans in a manner that reflects the actual service provided to
 7   that plan. DOL Adv. Op. 93-06A (Mar. 11, 1993); DOL Adv. Op. 89-09A (June 13,
 8   1989); DOL Adv. Op. 88-03A (Feb. 22, 1988).
 9         257. Fiduciaries must maintain records that are adequate to verify that the
10   allocation methods employed properly allocate expenses to the plans from which
11   reimbursement is obtained. DOL Adv. Op. 93-06A (Mar. 11, 1993).
12     Reasonable contract or arrangement.
13         258.    The contract or arrangement by which payments are made to an
14   employer from a plan for services furnished by the employer must be reasonable.
15   29 C.F.R. § 2550.408b-2(a)(2). What is a reasonable contract or arrangement
16   depends upon the particular facts and circumstances of the transactions.
17     Reasonable compensation.
18         259. Whether compensation is reasonable “depends on the particular facts
19   and circumstances of each case.” 29 C.F.R. § 2550.408c-2(b)(1); 29 C.F.R.
20   § 2550.408b-2(d).
21         260. A “fiduciary who is already receiving full-time pay from an employer”
22   cannot receive any compensation from a plan “except for the reimbursement of
23   direct expenses properly and actually incurred and not otherwise reimbursed.” 29
24   C.F.R. § 2550.408c-2(b)(2).
25         261. To be a “direct expense,” the expense must have been incurred by the
26   fiduciary only because of the service the fiduciary provided to the plan. “An
27   expense is not a direct expense to the extent it would have been sustained had the
28   service not been provided or if it represents an allocable portion of overhead costs.”
      Case No. 16-cv-6794 AB (JCx)             - 43 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 47 of 67 Page ID
                                  #:25825


 1   29 C.F.R. § 2550.408c-2(b)(3). This is a “but for” test—an expense is a direct
 2   expense only if the employer would not have incurred it but for the fact that the
 3   employer provided services to the plan.
 4         262. Even if a transaction is exempt under § 408(b)(2), if the fiduciary’s
 5   decision to retain an employer’s services and to reimburse for those services is not
 6   prudent and solely in the interest of plan participants and beneficiaries, the fiduciary
 7   would be liable for any loss resulting from such breach of fiduciary responsibility.
 8   DOL Adv. Op. 93-06A (Mar. 11, 1993), 1993 WL 97262, at *6; DOL Adv. Op. 89-
 9   09A (June 13, 1989), 1989 WL 206414, at *6; DOL Adv. Op. 88-03A (Feb. 22,
10   1988), 1988 WL 192819, at *5; DOL Adv. Op. 86-01A (Jan. 2, 1986), 1986 WL
11   38841, at *4.
12     29 U.S.C. § 1106(b) [ERISA § 406(b)]
13         263. ERISA § 406(b) provides, in relevant part, that “A fiduciary with
14   respect to a plan shall not (1) deal with the assets of the plan in his own interest or
15   for his own account, [or] (2) in his individual or in any other capacity act in any
16   transaction involving the plan on behalf of a party (or represent a party) whose
17   interests are adverse to the interests of the plan or the interests of its participants or
18   beneficiaries[.]” 29 U.S.C. § 1106(b)(1)–(2).
19         264. An employee or officer of Northrop Grumman “has an interest” in
20   Northrop Grumman for purposes of the transactions prohibited by ERISA § 406(b).
21   29 C.F.R. § 2550.408b-2(e)(1); 29 U.S.C. § 1002(14)(C) and (H).
22         265. A fiduciary commits a prohibited transaction of acting on behalf of a
23   party or representing a party whose interests are adverse to the plan or participants
24   “even if the groups controlling the plan and the adverse party are not identical.”
25   Reich v. Compton, 57 F.3d 270, 289 (3d Cir. 1995) (Alito, J.).
26         266. ERISA § 406(b) “relat[es] to acts involving conflicts of interest by
27   fiduciaries.” 29 C.F.R. § 2550.408b-2(e)(1).
28         267. “Section 406(b) prohibits a plan fiduciary from engaging in various
      Case No. 16-cv-6794 AB (JCx)               - 44 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                 FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 48 of 67 Page ID
                                  #:25826


 1   forms of self-dealing. Its purpose is to ‘prevent[] a fiduciary from being put in a
 2   position where he has dual loyalties and, therefore, he cannot act exclusively for the
 3   benefit of a plan’s participants and beneficiaries.’” Reich v. Compton, 57 F.3d 270,
 4   287 (3d Cir. 1995) (Alito, J., quoting H.R. Rep. No. 93-1280 (1974)).
 5         268. Section 406(b) “needs to be broadly construed and ... liability may be
 6   imposed even where there is no taint of scandal, hint of self-dealing, no trace of bad
 7   faith[.]” Reich v. Compton, 57 F.3d 270, 287 (3d Cir. 1995) (Alito, J., quoting
 8   Lowen v. Tower Asset Mgmt., Inc., 829 F.2d 1209, 1213 (2d Cir. 1987), quotation
 9   marks omitted).
10         269. The per se prohibition of § 406(b) is “consistent with the remedial
11   purpose of ERISA, for ‘at the heart of the fiduciary relationship is the duty of
12   complete and undivided loyalty to the beneficiaries of the trust[.]’” Reich v.
13   Compton, 57 F.3d 270, 287 (3d Cir. 1995) (Alito, J., quoting Donovan v. Mazzola,
14   716 F.2d 1226, 1238 (9th Cir. 1983)).
15         270. There are no exemptions from the prohibited transaction provisions of
16   § 406(b). 29 C.F.R. § 2550.408b-2(a) (“408(b)(2) does not contain an exemption
17   from acts described in [§ 406(b).] Such acts are separate transactions not described
18   in 408(b)(2).”); 29 C.F.R. § 2550.408b-2(e)(“If the furnishing of ... a service
19   involves an act described in [§] 406(b) ... (relating to acts involving conflicts of
20   interest by fiduciaries), such an act constitutes a separate transaction which is not
21   exempt under [§] 408(b)(2)”); Acosta v. City Nat’l Corp., 922 F.3d 880, 886 (9th
22   Cir. 2019) (citing Barboza v. Cal. Ass’n of Prof'l Firefighters, 799 F.3d 1257, 1269
23   (9th Cir. 2015), and Patelco Credit Union v. Sahni, 262 F.3d 897, 910–11 (9th Cir.
24   2001)); DOL Adv. Op. 89-09A (June 13, 1989), 1989 WL 206414, at *5.
25         271. “The prohibitions of 406(b) supplement the other prohibitions of
26   406(a) ... by imposing on parties in interest who are fiduciaries a duty of undivided
27   loyalty to the plans for which they act.” 29 C.F.R. § 2550.408b-2(e)(1).
28         272. “These prohibitions are imposed upon fiduciaries to deter them from
      Case No. 16-cv-6794 AB (JCx)             - 45 -         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 49 of 67 Page ID
                                  #:25827


 1   exercising the authority, control, or responsibility which makes such persons
 2   fiduciaries when they have interests which may conflict with the interests of the
 3   plans for which they act. In such cases, the fiduciaries have interests in the
 4   transactions which may affect the exercise of their best judgment as fiduciaries.” 29
 5   C.F.R. § 2550.408b-2(e)(1); see also Freund v. Marshall & Isley Bank, 485 F.
 6   Supp. 629, 637–38 (W.D. Wis. 1979).
 7         273. “A fiduciary may not use the authority, control, or responsibility which
 8   makes such person a fiduciary to cause a plan to pay an additional fee to such
 9   fiduciary (or to a person in which such fiduciary has an interest which may affect
10   the exercise of such fiduciary’s best judgment as a fiduciary) to provide a service.”
11   29 C.F.R. § 2550.408b-2(e)(1).
12         274. “Nor may a fiduciary use such authority, control, or responsibility to
13   cause a plan to enter into a transaction involving plan assets whereby such fiduciary
14   (or a person in which such fiduciary has an interest which may affect the exercise of
15   such fiduciary’s best judgment as a fiduciary) will receive consideration from a
16   third party in connection with such transaction.” 29 C.F.R. § 2550.408b-2(e)(1).
17         275. A fiduciary can avoid transactions prohibited by § 406(b) only “if the
18   fiduciary does not use any of the authority, control or responsibility which makes
19   such person a fiduciary to cause a plan to pay additional fees for a service furnished
20   by such fiduciary or to pay a fee for a service furnished by a person in which such
21   fiduciary has an interest which may affect the exercise of such fiduciary’s best
22   judgment as a fiduciary.” 29 C.F.R. § 2550.408b-2(e)(2).
23         276. “This may occur, for example, when one fiduciary is retained on
24   behalf of a plan by a second fiduciary to provide a service for an additional fee.
25   However, because the authority, control or responsibility which makes a person a
26   fiduciary may be exercised ‘in effect’ as well as in form, mere approval of the
27   transaction by a second fiduciary does not mean that the first fiduciary has not used
28   any of the authority, control or responsibility which makes such person a fiduciary
      Case No. 16-cv-6794 AB (JCx)             - 46 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 50 of 67 Page ID
                                  #:25828


 1   to cause the plan to pay the first fiduciary an additional fee for a service.” 29 C.F.R.
 2   § 2550.408b-2(e)(2).
 3         277. Corporate officers must recuse themselves from any fiduciary decision
 4   over the engagement of the corporation to provide services to a plan or receive
 5   payment from a plan. 29 C.F.R. § 2550.408b-2(f) (Example 7).
 6         278. “When it is ‘possible to question the fiduciaries’ loyalty, they are
 7   obliged at a minimum to engage in an intensive and scrupulous independent
 8   investigation of their options to insure that they act in the best interests of the plan
 9   beneficiaries.’” Howard v. Shay, 100 F.3d 1484, 1488–89 (9th Cir. 1996) (emphasis
10   added, quoting Leigh v. Engle, 727 F.2d 113, 125–26 (7th Cir. 1984)).
11         279. DOL has repeatedly noted that a fiduciary engages in a § 406(b)
12   transaction by paying plan assets to the corporate plan sponsor or even executives
13   of the corporate plan sponsor. In Prohibited Transaction Exemption 96-23 (61 Fed.
14   Reg. 15975 (Apr. 10, 1996)), DOL noted that a manager of plan assets that was a
15   subsidiary of the corporate employer who sponsored the plan (an in-house asset
16   manager, or INHAM) could not invest plan assets in land owned by the
17   corporation’s president without engaging in self-dealing prohibited by § 1106(b)
18   because the transaction benefited a person in whom the manager had “an interest
19   that may affect the exercise of its best judgment as a fiduciary.” 61 Fed. Reg.
20   15975, 15979 (example 2). In Prohibited Transaction Exemption 84-14 (49 Fed.
21   Reg. 9494 (Mar. 13, 1984)) (example 3), DOL noted that a corporate fiduciary
22   could not hire an outside asset manager and have that asset manager buy a
23   commercial building owned by a subsidiary of the corporate fiduciary without
24   engaging in a prohibited transaction because that subsidiary was an affiliate of the
25   fiduciary who had authority to appoint or terminate the manager.
26     The Court must defer to DOL’s interpretation of ERISA’s prohibited
27     transaction provisions.
28         280. “When Congress, through express delegation or the introduction of an
      Case No. 16-cv-6794 AB (JCx)              - 47 -         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                 FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 51 of 67 Page ID
                                  #:25829


 1   interpretive gap in the statutory structure, has delegated policymaking authority to
 2   [the DOL], the extent of judicial review of the agency’s policy determinations is
 3   limited.” Pauley v. Bethenergy Mines, 501 U.S. 680, 696 (1991) (citing Chevron
 4   U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837, 864–66 (1984) and Adams Fruit Co. v.
 5   Barrett, 494 U.S. 638, 649 (1990)).
 6         281. Where legislation “has produced a complex and highly technical
 7   regulatory program” that “necessarily require[s] significant expertise and entail[s]
 8   the exercise of judgment grounded in policy concerns[,]” it is appropriate for courts
 9   to “defer to the agency entrusted by Congress to make such policy determinations.”
10   Pauley v. Bethenergy Mines, 501 U.S. 680, 697 (1991) (giving deference to DOL
11   regulations interpreting statute).
12         282. Where “Congress has not ‘directly spoken to the precise question at
13   issue,’” a court must “sustain the [DOL’s] approach so long as it is ‘based on a
14   permissible construction of the statute.’” Auer v. Robbins, 519 U.S. 452, 457 (1997)
15   (quoting Chevron U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837, 842–43 (1984)).
16         283. Courts must give deference to the “reasonable views” expressed by the
17   DOL in notices of proposed rulemaking. Mass. v. Morash, 490 U.S. 107, 116–17
18   (1989).
19         284. If a DOL regulation is ambiguous, the Court must defer to the
20   agency’s reasonable interpretation of that regulation. Kisor v. Wilkie, 139 S. Ct.
21   2400, 2415–16 (2019).
22         285. Courts must defer to the DOL’s interpretation of its own regulations
23   where there is “no reason” to “suspect that [the] interpretation’ is merely a ‘post
24   hoc rationalizatio[n]’ of past agency action, or that it ‘does not reflect the agency’s
25   fair and considered judgment on the matter in question.’” Long Island Care at
26   Home, Ltd. v. Coke, 551 U.S. 158, 171 (2007) (quoting Auer v. Robbins, 519 U.S.
27   452, 462 (1997)); Kisor v. Wilkie, 139 S. Ct. 2400, 2416–18 (2019).
28         286. The DOL’s “interpretation of its own regulations is controlling unless
      Case No. 16-cv-6794 AB (JCx)             - 48 -         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 52 of 67 Page ID
                                  #:25830


 1   plainly erroneous or inconsistent with the regulations being interpreted.” Long
 2   Island Care at Home, Ltd. v. Coke, 551 U.S. 158, 171 (2007) (quoting Auer v.
 3   Robbins, 519 U.S. 452, 461 (1997) (internal quotation marks omitted); see also
 4   Solis v. Washington, 656 F.3d 1079, 1085 (9th Cir. 2011) (same).
 5         287. Courts may give Chevron deference even to the preamble of a final
 6   DOL rule. Tibble v. Edison Int’l, 711 F.3d 1061, 1071 (9th Cir. 2013), vacated on
 7   other grounds, 135 S.Ct. 1823 (2015)).
 8         288. “[T]he Department of Labor’s opinion letters, as interpretations of that
 9   agency’s own regulations, are entitled to ‘great judicial deference.’” Bassiri v.
10   Xerox Corp., 463 F.3d 927, 933 (9th Cir. 2006) (citing Zurich Am. Ins. Co. v.
11   Whittier Props., Inc., 356 F.3d 1132, 1137 (9th Cir. 2004)). “Special deference is
12   due” where “‘the letters reflect a consistent view over an extended period of time.’”
13   Id. (quoting Archuleta v. Wal-Mart Stores, Inc., 394 F.3d 1177, 1186 (10th Cir.
14   2005)).
15         289. Courts “must give deference to the DOL’s interpretation of its own
16   regulations through, for example, Opinion Letters.” Miller v. Farmers Ins. Exch.,
17   481 F.3d 1119, 1129 (9th Cir. 2007); Kisor v. Wilkie, 139 S. Ct. 2400, 2416 (2019)
18   (deference applies to authoritative or official positions). “This is particularly true
19   where the DOL’s position ‘has been consistent over the years.’” Tsyn v. Wells
20   Fargo Advisors, LLC, No. 14-2552, 2016 WL 612926, at *3 (N.D. Cal. Feb. 16,
21   2016) (citing Miller, 481 F.3d at 1129).
22         290. “DOL issues advisory opinions on ERISA coverage questions, and
23   because DOL is an agency that administers portions of ERISA, its opinions are
24   entitled to substantial weight.” Kendall v. Standard Ins. Co., 17 F.Supp.2d 1128,
25   1131 (E.D. Cal. 1998) (citing Bance v. Alaska Carpenters Ret. Plan, 829 F.2d 820,
26   827 (9th Cir. 1987)).
27         291. Even where Auer deference is not appropriate, courts must still afford
28   DOL’s interpretation “a measure of deference proportional to the thoroughness
      Case No. 16-cv-6794 AB (JCx)              - 49 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 53 of 67 Page ID
                                  #:25831


 1   evident in its consideration, the validity of its reasoning, its consistency with earlier
 2   and later pronouncements, and all those factors which give it power to persuade.”
 3   Indep. Training & Apprenticeship Program v. Cal. Dep’t of Indus. Rels., 730 F.3d
 4   1024, 1036 (9th Cir. 2013) (internal quotation marks omitted, quoting Christopher
 5   v. SmithKline Beecham Corp., 132 S.Ct. 2156, 2169 (2012)).
 6   Fiduciary Liability.
 7         292. “Any person who is a fiduciary with respect to a plan who breaches
 8   any of the responsibilities, obligations, or duties imposed upon fiduciaries by this
 9   subchapter shall be personally liable to make good to such plan any losses to the
10   plan resulting from each such breach, and to restore to such plan any profits of such
11   fiduciary which have been made through use of assets of the plan by the fiduciary,
12   and shall be subject to such other equitable or remedial relief as the court may deem
13   appropriate, including removal of such fiduciary.” 29 U.S.C. § 1109(a).
14         293. A fiduciary also is liable for the losses caused by the breach of other
15   fiduciaries, “(1) if he participates knowingly in, or knowingly undertakes to
16   conceal, an act or omission of such other fiduciary, knowing such act or omission is
17   a breach; (2) if, by his failure to comply with [29 USC. § 1104(a)(1)] in the
18   administration of his specific responsibilities which give rise to his status as a
19   fiduciary, he has enabled such other fiduciary to commit a breach; or (3) if he has
20   knowledge of a breach by such other fiduciary, unless he makes reasonable efforts
21   under the circumstances to remedy the breach.” 29 U.S.C. § 1105(a).
22         294. Even if a named fiduciary designates someone else to carry out its
23   fiduciary responsibilities under a procedure expressly provided for in a Plan
24   Document, that named fiduciary is liable for the breach of the designee under the
25   circumstances of § 1105(a) and if the named fiduciary breached its duty under
26   § 1104(a)(1) with respect to that designation, with respect to the establishment or
27   implementation of that procedure, or in continuing the designation. 29 U.S.C.
28   § 1105(c)(2).
      Case No. 16-cv-6794 AB (JCx)              - 50 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 54 of 67 Page ID
                                  #:25832


 1         295. “To establish a claimed breach of fiduciary duty, an ERISA plaintiff
 2   must prove a breach of a fiduciary duty and a prima facie case of loss to the plan.
 3   ‘Once the plaintiff has satisfied these burdens, the burden of persuasion shifts to the
 4   fiduciary to prove that the loss was not caused by ... the breach of duty.’”
 5   McDonald v. Provident Indem. Life Ins. Co., 60 F.3d 234, 237 (5th Cir.
 6   1995)(quoting Roth v. Sawyer-Cleator Lumber Co., 16 F.3d 915, 917 (8th Cir.
 7   1994)); see also Martin v. Feilen, 965 F.2d 660, 671 (8th Cir. 1992) (applying same
 8   standard); Perez v. City Nat’l Corp., 176 F.Supp.3d 945, 947 (C.D. Cal. 2016);
 9   DeFazio v. Hollister, Inc., 854 F.Supp.2d 770, 808 (E.D. Cal. 2012).
10         296. Once a plaintiff has made a prima facie case of breach of fiduciary
11   duty and loss to a plan, defendant has the burden of proving that the plan’s losses
12   were not caused by his breach or that a “hypothetical prudent fiduciary would have
13   made the same decision anyway.” Tatum v. RJR Pension Inv. Comm., 761 F.3d 346,
14   356–57, 362, 364 (4th Cir. 2014) (citations omitted); see also Brotherston v.
15   Putnam Investments, LLC, 907 F.3d 17, 39 (1st Cir. 2018) (citing Tatum v. RJR
16   Pension Inv. Comm., 761 F.3d 346, 363 (4th Cir. 2014)).
17         297. “[I]t is generally recognized that one who acts in violation of his
18   fiduciary duty bears the burden of showing that he acted fairly and reasonably.”
19   Tatum v. RJR Pension Inv. Comm., 761 F.3d 346, 363 (4th Cir. 2014) (quoting
20   Brink v. DaLesio, 667 F.2d 420, 426 (4th Cir. 1982)).
21         298. “Put another way, a plan fiduciary carries its burden by demonstrating
22   that it would have reached the same decision had it undertaken a proper
23   investigation.” Tatum v. RJR Pension Inv. Comm., 761 F.3d 346, 364 (4th Cir.
24   2014).
25   Payments of Plan assets to Northrop.
26     Breach of the duty of loyalty.
27         299. The Administrative Committee and the Investment Committee
28   breached their duty of loyalty to the Plan by allowing Northrop to determine for
      Case No. 16-cv-6794 AB (JCx)             - 51 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 55 of 67 Page ID
                                  #:25833


 1   itself what services it would provide to the Plan how much to reimburse itself for
 2   those services, and by allowing the assets of the Plan to be distributed to Northrop
 3   for services that did not benefit the Plan and in amounts that were not reasonable.
 4           300. The Administrative Committee and the Investment Committee had a
 5   conflict of interest in being staffed by Northrop executives appointed by Northrop’s
 6   board of directors (and later CEO), deciding whether and how to compensate
 7   Northrop for services provided to the Plan, and in delegating authority over the
 8   provision of services and payment from the Plan to the very departments of
 9   Northrop that would benefit from those payments. The Administrative Committee
10   and the Investment Committee relied on the conflicted advice of Northrop’s own
11   in-house counsel regarding whether and how much to pay Northrop, instead of
12   seeking the advice of their own independent counsel. In that way also the
13   Administrative Committee and the Investment Committee breached their duty of
14   loyalty by not acting exclusively in the interest of participants and for the sole
15   purpose of providing benefits or defraying reasonable expenses of administering the
16   Plan.
17           301. Given the conflicted nature of Northrop executives approving
18   payments of Northrop executives and the repeated warnings of improper and
19   excessive charges to the Plan, it certainly was “possible to question the fiduciaries’
20   loyalty,” yet the Administrative Committee, the Investment Committee and the
21   other defendants, did not “engage in an intensive and scrupulous independent
22   investigation of their options to insure that they act in the best interests of the plan
23   beneficiaries.’” Howard v. Shay, 100 F.3d 1484, 1489 (9th Cir. 1996) (emphasis
24   added, quoting Leigh v. Engle, 727 F.2d 113, 125–26 (7th Cir. 1984)).
25           302. The Administrative Committee and the Investment Committee did not
26   “display throughout the administration of the trust complete loyalty to the interests
27   of the beneficiary and [did not] exclude all selfish interest and all consideration of
28   the interests of third persons.” Pegram v. Herdrich, 530 U.S. 211, 224 (2000)
      Case No. 16-cv-6794 AB (JCx)              - 52 -         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                 FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 56 of 67 Page ID
                                  #:25834


 1   (quotation marks and citation omitted).
 2         303. The Administrative Committee and the Investment Committee did not
 3   act with “complete and undivided loyalty to the beneficiaries of the trust and with
 4   an eye single to the interests of the participants and beneficiaries[.]” Leigh v. Engle,
 5   727 F.2d 113, 123 (7th Cir. 1984) (quotation marks and citations omitted);
 6   Donovan v. Mazzola, 716 F.2d 1226, 1238 (9th Cir. 1983).
 7         304. To the extent the entities to whom the Administrative Committee and
 8   the Investment Committee purported to delegate their fiduciary responsibilities
 9   were fiduciaries, those entities likewise breached their duty of loyalty to the Plan by
10   causing the Plan to pay Northrop for services that were not beneficial to the Plan
11   and were not reasonable, and for benefitting Northrop at the cost of the Plan. The
12   Administrative Committee and the Investment Committee participated knowingly
13   in that breach, knowing such acts were a breach, enabled that breach by their own
14   failure to perform their fiduciary duties, and had knowledge of that breach but
15   failed to make reasonable efforts under the circumstances to remedy the breach.
16         305.    The individual defendant Administrative Committee members (supra
17   ¶¶ 201–212) are liable for these breaches because they participated knowingly in
18   these breaches, knowing such acts were a breach, enabled these breaches by their
19   own failure to perform their fiduciary duties, and had knowledge of these breaches
20   but failed to make reasonable efforts under the circumstances to remedy them.
21         306. The individual defendant Investment Committee members (supra
22   ¶¶ 211–221) are liable for these breaches because they participated knowingly in
23   these breaches, knowing such acts were a breach, enabled these breaches by their
24   own failure to perform their fiduciary duties, and had knowledge of these breaches
25   but failed to make reasonable efforts under the circumstances to remedy them.
26     Breach of the duty of prudence.
27        307.    The Administrative Committee and the Investment Committee
28   breached their duty of prudence to the Plan by failing to follow a prudent process
      Case No. 16-cv-6794 AB (JCx)             - 53 -         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                                FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 57 of 67 Page ID
                                  #:25835


 1   for determining what services Northrop could provide to the Plan and what amounts
 2   Northrop could be reimbursed for those services and instead allowing Northrop to
 3   determine for itself what services it would provide to the Plan how much to
 4   reimburse itself for those services and by allowing the assets of the Plan to be
 5   distributed to Northrop for services that did not benefit the Plan and in amounts that
 6   were not reasonable.
 7        308.    The ASA is evidence of a prudent process for ensuring that Northrop
 8   received only lawful reimbursement of direct expenses, in that it was crafted by
 9   Northrop upon the advice of outside counsel, yet the Administrative Committee and
10   the Investment Committee did not comply with the ASA and did not terminate the
11   ASA until 2015 with the execution of the Benefit Plans Services And Loan
12   Agreement in December 2014 (Exhibit 66).
13        309.    Prudent fiduciaries in similar situations obtain the advice of
14   independent consultants or independent fiduciaries to determine whether services
15   an employer proposes to provide to its employees’ plan are necessary for the
16   operation of the plan and whether the charges for those services are lawful
17   reimbursement only of direct expenses and reasonable in light of what outside
18   professional companies could have provided, yet the Administrative Committee,
19   the Investment Committee and the other defendants did not seek that advice.
20        310.    To the extent the entities to whom the Administrative Committee and
21   the Investment Committee purported to delegate their fiduciary responsibilities
22   were fiduciaries, those entities likewise breached their duty of prudence to the Plan
23   by failing to follow a prudent process for determining what services Northrop could
24   provide to the Plan and what amounts Northrop could be reimbursed for those
25   services and instead causing the Plan to pay Northrop for services that were not
26   beneficial to the Plan and were not reasonable, and for benefiting Northrop at the
27   cost of the Plan. The Administrative Committee and the Investment Committee
28   participated knowingly in that breach, knowing such acts were a breach, enabled
      Case No. 16-cv-6794 AB (JCx)            - 54 -         PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 58 of 67 Page ID
                                  #:25836


 1   that breach by their own failure to perform their fiduciary duties, and had
 2   knowledge of that breach but failed to make reasonable efforts under the
 3   circumstances to remedy the breach.
 4        311.    The individual defendant Administrative Committee members (supra
 5   ¶¶ 201–212) are liable for these breaches because they participated knowingly in
 6   these breaches, knowing such acts were a breach, enabled these breaches by their
 7   own failure to perform their fiduciary duties, and had knowledge of these breaches
 8   but failed to make reasonable efforts under the circumstances to remedy them.
 9        312.    The individual defendant Investment Committee members (supra
10   ¶¶ 211–221) are liable for these breaches because they participated knowingly in
11   these breaches, knowing such acts were a breach, enabled these breaches by their
12   own failure to perform their fiduciary duties, and had knowledge of these breaches
13   but failed to make reasonable efforts under the circumstances to remedy them.
14     Commission of ERISA § 406(a) prohibited transactions.
15         313. The Administrative Committee and the Investment Committee
16   committed prohibited transactions under 29 U.S.C. § 1106(a)(1)(C) and (D) by
17   causing the Plan to engage in transactions they knew or should have known
18   constituted a direct or indirect furnishing of services between Northrop and the Plan
19   and a transfer to Northrop of assets of the Plan.
20         314. The Administrative Committee and the Investment Committee failed
21   to prove that they met the requirements for the exemption from this prohibited
22   transaction as provided in 29 U.S.C. § 1108(b)(2).
23         315. To the extent that the entities to whom the Administrative Committee
24   and the Investment Committee delegated any of their responsibilities were
25   fiduciaries, those fiduciaries engaged in the same prohibited transactions by causing
26   the Plan to engage in transactions they knew or should have known constituted a
27   direct or indirect furnishing of services between Northrop and the Plan and a
28   transfer to Northrop of Plan assets. The Administrative Committee and the
      Case No. 16-cv-6794 AB (JCx)             - 55 -       PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 59 of 67 Page ID
                                  #:25837


 1   Investment Committee participated knowingly in those prohibited transactions,
 2   knowing such acts were prohibited, enabled the transactions by their own failure to
 3   perform their fiduciary duties, and had knowledge of the prohibited transactions but
 4   failed to make reasonable efforts under the circumstances to remedy them.
 5        316.    The individual defendant Administrative Committee members (supra
 6   ¶¶ 201–212) are liable for these prohibited transactions because they participated
 7   knowingly in them, knowing such acts were prohibited, enabled the prohibited
 8   transactions by their own failure to perform their fiduciary duties, and had
 9   knowledge of these prohibited transactions but failed to make reasonable efforts
10   under the circumstances to remedy them.
11        317.    The individual defendant Investment Committee members (supra
12   ¶¶ 211–221) are liable for these prohibited transactions because they participated
13   knowingly in them, knowing such acts were prohibited, enabled the prohibited
14   transactions by their own failure to perform their fiduciary duties, and had
15   knowledge of these prohibited transactions but failed to make reasonable efforts
16   under the circumstances to remedy them.
17     Commission of ERISA § 406(b) prohibited transactions.
18         318. The Administrative Committee and the Investment Committee acted as
19   agents for Northrop by dealing with the assets of the Plan in their own interest or
20   for their own account and acted on behalf of Northrop, whose interests were
21   adverse to the Plan and their participants and beneficiaries by allowing Plan assets
22   to be delivered to Northrop in the guise of reimbursement of expenses for services
23   rendered to the Plan.
24         319. The Administrative Committee and the Investment Committee had
25   dual loyalties and could not act for the benefit of the participants and beneficiaries
26   of the Plan, but did not engage an independent fiduciary to determine whether it
27   was in the Plan’s interest for Northrop to provide any services or be compensated
28   and whether Northrop’s compensation was reasonable.
      Case No. 16-cv-6794 AB (JCx)             - 56 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 60 of 67 Page ID
                                  #:25838


 1         320. To the extent that the entities to whom the Administrative Committee
 2   and the Investment Committee delegated any of their responsibilities were
 3   fiduciaries, those fiduciaries engaged in the same prohibited transactions by dealing
 4   with the assets of the Plan in their own interest or for its own account and acted on
 5   behalf of Northrop.
 6         321. The Administrative Committee participated knowingly in those
 7   prohibited transactions, knowing such acts were prohibited, enabled the transactions
 8   by its own failure to perform its fiduciary duties, and had knowledge of the
 9   prohibited transactions but failed to make reasonable efforts under the
10   circumstances to remedy them.
11         322. The Investment Committee participated knowingly in those prohibited
12   transactions, knowing such acts were prohibited, enabled the transactions by its
13   own failure to perform its fiduciary duties, and had knowledge of the prohibited
14   transactions but failed to make reasonable efforts under the circumstances to
15   remedy them.
16        323.    The individual defendant Administrative Committee members (supra
17   ¶¶ 201–212) are liable for these prohibited transactions because they participated
18   knowingly in them, knowing such acts were prohibited, enabled the prohibited
19   transactions by their own failure to perform their fiduciary duties, and had
20   knowledge of these prohibited transactions but failed to make reasonable efforts
21   under the circumstances to remedy them.
22        324.    The individual defendant Investment Committee members (supra
23   ¶¶ 211–221) are liable for these prohibited transactions because they participated
24   knowingly in them, knowing such acts were prohibited, enabled the prohibited
25   transactions by their own failure to perform their fiduciary duties, and had
26   knowledge of these prohibited transactions but failed to make reasonable efforts
27   under the circumstances to remedy them.
28
      Case No. 16-cv-6794 AB (JCx)            - 57 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 61 of 67 Page ID
                                  #:25839


 1   The Emerging Markets Fund.
 2     Breach of Duty of Prudence.
 3         325. The Investment Committee breached its duty of prudence to the Plan
 4   by failing to follow a prudent process for maintaining the active managers in the
 5   EM Fund when the Investment Committee determined that active management was
 6   unlikely to produce returns net of fees that would exceed passive management and
 7   therefore converted all of the Plan’s core investment options to passive
 8   management, with the exception of the EM Fund.
 9         326. The Investment Committee never made a reasoned decision
10   considering all the relevant factors to maintain the active managers in the EM Fund
11   until late 2014.
12         327. The Investment Committee did not convert the EM Fund to entirely
13   passive management even though, by the end of 2010, the active management
14   caused the EM Fund to underperform its benchmark over the preceding one-year,
15   five-year, and ten-year periods. Through an active management investment
16   strategy, the EM Fund failed to meet its IPS investment objective.
17        328.     To the extent the entities to whom the Investment Committee
18   purported to delegate their fiduciary responsibilities were fiduciaries, those entities
19   likewise breached their duty of prudence to the Plan by failing to follow a prudent
20   process for maintaining the active managers in the EM Fund. The Investment
21   Committee participated knowingly in that breach, knowing such acts were a breach,
22   enabled that breach by their own failure to perform their fiduciary duties, and had
23   knowledge of that breach but failed to make reasonable efforts under the
24   circumstances to remedy the breach.
25        329.    The individual defendant Investment Committee members (supra
26   ¶¶ 211–221) are liable for the breach because they participated knowingly in it,
27   knowing such acts were a breach, enabled this breach by their own failure to
28   perform their fiduciary duties, and had knowledge of this breach but failed to make
      Case No. 16-cv-6794 AB (JCx)             - 58 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 62 of 67 Page ID
                                  #:25840


 1   reasonable efforts under the circumstances to remedy it.
 2   Determining Plan losses.
 3         330. The Court has full authority to provide the Plan such equitable and
 4   remedial relief, in addition to restoration of the Plan’s losses, as the Court deems
 5   appropriate, including removal of a breaching fiduciary. 29 U.S.C. § 1109(a).
 6         331. Plan participants subject to unreasonable fees “lose not only the money
 7   spent on higher fees, but also ‘lost investment opportunity’; that is, the money that
 8   the portion of their investment spent on unnecessary fees would have earned over
 9   time.” Tibble v. Edison Int’l, 843 F.3d 1187, 1198 (9th Cir. 2016) (en banc).
10   Accordingly, an award of the Plan’s losses must take into account what the Plan
11   would have earned from the investment of Plan assets unlawfully distributed from
12   the Plan and imprudently invested in the active managers in the EM Fund. Donovan
13   v. Bierwirth, 754 F.2d 1049, 1056 (2d Cir. 1985); cf. Blankenship v. Liberty Life
14   Assur. Co., 486 F.3d 620, 628 (9th Cir. 2007) (awarding prejudgment interest on
15   wrongfully withheld benefits using investment fund return in which those funds
16   would have been invested).
17         332. The Plan should be restored to the position it would have been in had
18   there been no breach. Donovan v. Bierwirth, 754 F.2d 1049, 1056 (2d Cir. 1985).
19   “A trustee who breaches his or her duty could be liable for loss of value to the trust
20   or for any profits that the trust would have accrued in the absence of the breach.”
21   Skinner v. Northrop Grumman Ret. Plan B, 673 F.3d 1162, 1167 (9th Cir. 2012)
22   (citing Restatement (Third) Trusts § 100(a) and Restatement (Second) Trusts
23   § 205).
24         333. This is based on the principle in the common law of trusts that a
25   “trustee is liable for ‘any profit which would have accrued to the trust estate if there
26   had been no breach of trust[.]’” Donovan v. Bierwirth, 754 F.2d 1049, 1054 (2d Cir.
27   1985) (quoting Restatement (Second) of Trusts § 205(c) (1959)). “In determining
28   the contours of an ERISA fiduciary’s duty, courts often must look to the law of
      Case No. 16-cv-6794 AB (JCx)             - 59 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 63 of 67 Page ID
                                  #:25841


 1   trusts[.]” Tibble v. Edison Int’l, 135 S.Ct. 1823, 1828 (2015).
 2         334. “When precise calculations are impractical, trial courts are permitted
 3   significant leeway in calculating a reasonable approximation of the damages
 4   suffered.” Cal. Ironworkers, Field Pension Trust v. Loomis Sayles & Co., 259 F.3d
 5   1036, 1047 (9th Cir. 2001) (citing Sutton v. Earles, 26 F.3d 903, 918 (9th Cir.
 6   1994)).
 7         335. “Where several alternative investment strategies were equally
 8   plausible, the court should presume that the funds would have been used in the
 9   most profitable of these. The burden of proving that the funds would have earned
10   less than that amount is on the fiduciaries found to be in breach of their duty. Any
11   doubt or ambiguity should be resolved against them.” Donovan v. Bierwirth, 754
12   F.2d 1049, 1056 (2d Cir. 1985). “This is nothing more than application of the
13   principle that, once a breach of trust is established, uncertainties in fixing damages
14   will be resolved against the wrongdoer.” Id.; see also DeFazio v. Hollister, Inc.,
15   854 F. Supp. 2d 770, 808 (E.D. Cal. 2012) (“uncertainty should be resolved against
16   the breaching fiduciary”) (quoting Sec’y of DOL v. Gilley, 290 F.3d 827, 830 (6th
17   Cir. 2002)).
18         336. “It is a principle of long standing in trust law that once the beneficiary
19   has shown a breach of the trustee’s duty and a resulting loss, the risk of uncertainty
20   as to the amount of the loss falls on the trustee.” Confederated Tribes v. United
21   States, 248 F.3d 1365, 1371 (Fed. Cir. 2001) (citations omitted); Leigh v. Engle,
22   727 F.2d 113, 138 (7th Cir. 1984).
23         337. “Courts do not take kindly to arguments by fiduciaries who have
24   breached their obligations that, if they had not done this, everything would have
25   been the same.” Martin v. Feilen, 965 F.2d 660, 672 (8th Cir. 1992) (quoting In re
26   Beck Indus., Inc., 605 F.2d 624, 636 (2d Cir. 1979)).
27         338. “[T]he District Court should presume that, but for the breach, the funds
28   would have been invested in the most profitable of the alternatives and that the
      Case No. 16-cv-6794 AB (JCx)             - 60 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 64 of 67 Page ID
                                  #:25842


 1   errant fiduciary bears the burden of proving that the fund would have earned less
 2   than this amount.” Dardaganis v. Grace Capital Inc., 889 F.2d 1237, 1244 (2d Cir.
 3   1989) (citing Donovan v. Bierwirth, 754 F.2d 1049, 1056 (2d Cir. 1985)).
 4         339. “[T]he measure of damages from Defendants’ breach “need not be
 5   exact—‘it will be enough if the evidence show the extent of the damages as a
 6   matter of just and reasonable inference, although the result be only approximate.’”
 7   Martin v. Feilen, 965 F.2d 660, 672 (8th Cir. 1992) (quoting Story Parchment Co.
 8   v. Paterson Parchment Paper Co., 282 U.S. 555, 563 (1931)); see also Diduck v.
 9   Kaszycki & Sons Contractors, Inc., 974 F.2d 270, 285 (2d Cir. 1992).
10         340. These standards are based Congress’s intent in enacting ERISA, “to
11   provide the courts with broad remedies for redressing the interests of participants
12   and beneficiaries when they have been adversely affected by breaches of a fiduciary
13   duty.” Donovan v. Bierwirth, 754 F.2d 1049, 1055 (2d Cir. 1985) (quoting Eaves v.
14   Penn, 587 F.2d 453, 462 (10th Cir. 1978), citing S. Rep. No. 127, 93d Cong., 1st
15   Sess., reprinted in 1974-3 U.S. Code Cong. & Ad. News 4838, 4871). They are
16   based on the clear “need to deter abuses” in areas “where the temptation to misuse
17   funds often may be especially strong.” Id. at 1055 (citing Brink v. DaLesio, 667
18   F.2d 420, 427 (4th Cir. 1982)).
19         341. Defendants have failed to demonstrate that any amount Northrop
20   received from 2010 through 2015 was properly paid from the Plan. Therefore, the
21   Plan’s losses from Defendants’ breach are $7,616,258 from the beginning of 2010
22   through the end of 2015. From September 9, 2010 through the end of 2015,
23   Northrop unlawfully took from the Plan $6,138,135.
24         342. Calculating the exact amount the Plan would have gained had
25   Northrop not received unlawful payments from Plan assets is difficult to calculate
26   accurately because the Plan’s total return is not readily available and because a
27   portion of the Plan included the EM Fund which was imprudently managed and
28   thus did not provide as much of a return to the Plan as it could have under prudent
      Case No. 16-cv-6794 AB (JCx)            - 61 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 65 of 67 Page ID
                                  #:25843


 1   management.
 2          343. The S&P 500 index is recognized as a proxy for how funds invested in
 3   a plan would have performed. Tussey v. ABB, Inc., No. 06-4305, 2012 WL
 4   1113291, at *36 (W.D. Mo. Mar. 31, 2012), aff’d, 746 F.3d 327, 337 (8th Cir.
 5   2014) (reversed on other grounds). The Vanguard Institutional Index Fund (VIIIX)
 6   is an institutional investment in the S&P 500 index that fairly approximates the
 7   Plan’s lost investment returns.
 8          344. Accounting for the Plan’s lost investment returns through August 31,
 9   2018, the Plan’s losses caused by Northrop’s unlawful receipt of Plan assets using
10   the return of VIIIX through August 31, 2018 is $13,722,884. To calculate the
11   Plan’s losses as of the date of judgment, the Court will multiply $13,722,884 times
12   the return of VIIIX from September 1, 2018 to the date of judgment.
13          345. Defendants have failed to demonstrate that they made a prudent
14   determination to maintain the active managers in the EM Fund from December
15   2010 through December 2014. Therefore, the Plan’s losses from Defendants’
16   breach are $28,473,041.
17          346. To calculate the Plan’s losses from this breach through December 31,
18   2017, the SSgA index fund was used to calculate lost investment opportunity. To
19   calculate the Plan’s losses as of the date of judgment, the Court will multiply
20   $28,473,041 times the return of the SSgA index fund from January 1, 2018 to the
21   date of judgment.
22          347. In the event of uncertainty in the calculation of Plan damages, the
23   Court may set the method for calculating those damages and order the parties to
24   provide a calculation that incorporates that method. Tibble v. Edison Int’l, No. 07-
25   5359-SVW, Doc. 567 at 24 (C.D. Cal. Aug. 16, 2017); id., Doc. 570 (Sep. 5, 2017)
26   (stipulation).
27          348. Judgment will be entered against the Defendants jointly and severally
28   for all Plan losses described above.
      Case No. 16-cv-6794 AB (JCx)            - 62 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 66 of 67 Page ID
                                  #:25844


 1   Northrop’s duty to disgorge Plan assets.
 2         349. A participant may bring an action against a non-fiduciary party to
 3   obtain appropriate equitable relief and enforce the terms of the Plan or ERISA. 29
 4   U.S.C. § 1132(a)(3)(B). This includes an action in restitution to recover from the
 5   non-fiduciary Plan assets that it knew or reasonably should have known resulted
 6   from prohibited transactions by Plan fiduciaries or an otherwise unlawful
 7   transaction. Harris Trust & Sav. Bank v. Salomon Smith Barney Inc., 530 U.S. 238,
 8   253 (2000).
 9         350. Northrop was the employer who sponsored the Plan and thus is a party
10   in interest under 29 U.S.C. § 1002(14)(C), (E).
11         351. Northrop received $6,138,135 in Plan assets during the time at issue in
12   this lawsuit.
13         352. Northrop appointed its executives to be the fiduciaries of the
14   Administrative Committee and Investment Committee. Northrop and those
15   executives were informed by their legal counsel that they could not have Northrop
16   provide any services to the Plan or receive any putative payments from the Plan
17   without committing prohibited transactions under 29 U.S.C. § 1106. In response,
18   Northrop’s executives caused the Plan to enter into the ASAs to establish a
19   procedure to comply with the prohibited transaction exemption under 29 U.S.C.
20   § 1108(b)(2). Northrop’s executives did not comply with the ASAs and delegated
21   to other Northrop executives authority to offset corporate expenses onto the Plan
22   and pay Northrop putative reimbursements of the salaries and an additional amount
23   putatively for fringe benefits for employees who claimed to have provided a service
24   to the Plan. The process by which Northrop received $6,138,135 was a clear
25   violation of 29 U.S.C. § 1106 that Northrop’s executives transacted knowing, or
26   reasonably should have known, that those transactions were prohibited.
27         353. The transactions described above also constituted the inurement of
28   Plan assets to Northrop.
      Case No. 16-cv-6794 AB (JCx)            - 63 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                              FACT AND CONCLUSIONS OF LAW
Case 2:16-cv-06794-AB-JC Document 284-1 Filed 09/13/19 Page 67 of 67 Page ID
                                  #:25845


 1         354. Because a corporation can act only through its executives, the
 2   knowledge of Northrop’s executives is Northrop’s knowledge and Northrop
 3   therefore received $6,138,135 in Plan assets under circumstances that it knew, or
 4   reasonably should have known, violated ERISA.
 5         355. Northrop also must disgorge any profits it earned from the receipt of
 6   these Plan assets. Harris, 530 U.S. at 250. “An accounting and disgorgement of
 7   profits is a classic form of restitutionary relief. CFTC v. Crombie, 914 F.3d 1208,
 8   1216 (9th Cir. 2019). Therefore, the Court orders Northrop to provide an
 9   accounting on all profits it earned on the $6,138,135 in Plan assets it received. All
10   such profits must be delivered to the Plan.
11                                       Respectfully submitted,
12    DATED: September 13, 2019
                                         By: /s/ Michael A. Wolff
13                                       Michael A. Wolff admitted p.h.v.
                                         SCHLICHTER, BOGARD & DENTON LLP
14
                                         Lead Counsel for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Case No. 16-cv-6794 AB (JCx)             - 64 -        PLAINTIFFS’ PROPOSED FINDINGS OF
                                                               FACT AND CONCLUSIONS OF LAW
